Exhibit 10.1

PURCHASE AND ASSUMPTION AGREEMENT

BY AND BETWEEN

STERLING BANK

AND

FIRST BANK

AUGUST 7, 2009



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) entered into as of
August 7, 2009, by and between STERLING BANK, a Texas chartered banking
association (“Buyer”), and FIRST BANK, a Missouri state chartered bank
(“Seller”). Buyer and Seller are referred to collectively herein as the
“Parties.”

W I T N E S S E T H

WHEREAS, Buyer and Seller are each engaged in the business of banking;

WHEREAS, Seller desires to sell certain assets and transfer certain liabilities
with respect to Seller’s branch operations which are listed on Exhibit A and
referred to herein as the Branches;

WHEREAS, Buyer desires to purchase certain assets and assume certain liabilities
of Seller related to the Branches;

WHEREAS, the Parties desire to set forth in writing the terms and conditions
under which the transaction will be consummated.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Accountant” has the meaning set forth in Section 2.2(d) below.

1.2 “Acquired Assets” means: (a) the cash on hand, cash held in the vaults, and
cash items at the Branches as of the Closing Date; (b) Tangible Personal
Property; (c) Owned Real Property; (d) all transferable rights and interest of
Seller in and to any leased real estate at the Branches (“Leased Property”);
(e) Leasehold Improvements; (f) Acquired Contracts; (g) Loans including the
collateral for the Loans and any applicable loan instruments or documentation;
(h) Intellectual Property; (i) Deposits; (j) Safe Deposit Business, (k) Books
and Records relating to such items, and (l) the Fiduciary Account provided all
necessary Consents to transfer are obtained; except that the term “Acquired
Assets” does not include the Excluded Assets.

1.3 “Acquired Contracts” means: (a) all contracts set forth on Schedule 1.3;
(b) all Safe Deposit Contracts; and (c) all equipment leases for equipment
located at the Branches, including related maintenance agreements.

1.4 “Acquisition” means the acquisition by Buyer of the Acquired Assets and the
assumption of the Assumed Liabilities pursuant to the terms of this Agreement.

1.5 “Affiliate” means with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this

 

Page 1



--------------------------------------------------------------------------------

definition, “control” (including with correlative meaning, the terms “controlled
by” and “under common control with”) as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

1.6 “Agreement” has the meaning set forth in the preface above.

1.7 “Applicable Laws” means all applicable federal, state, county and municipal
laws, codes, injunctions, judgments, orders, decrees, rulings and charges
thereunder and other governmental requirements, constitutions, ordinances,
statutes, rules, regulations, and administrative interpretations and
pronouncements.

1.8 “Assumed Liabilities” means all of Seller’s obligations arising under
Acquired Contracts, Deposits, Safe Deposit Business, and Commitments to be
discharged, performed, satisfied or paid after the Closing Date, which
liabilities Seller will assign and Buyer will assume as of the Closing Date in
accordance with the provisions of this Agreement, except that Assumed
Liabilities shall not include Excluded Liabilities.

1.9 “Books and Records” has the meaning set forth in Section 7.4 of this
Agreement.

1.10 “Book Value” means, with respect to any Acquired Asset and any Assumed
Liability, the dollar amount thereof stated on the accounting records of Seller.
The Book Value of any item shall be determined as of the Closing Date after
adjustments made by Seller for differences in accounts, suspense items, unposted
debits and credits, and other similar adjustments or corrections. Without
limiting the generality of the foregoing, the Book Value of (i) an Assumed
Liability shall include all accrued and unpaid interest thereon as of the
Closing Date, (ii) a Loan shall reflect adjustments for earned or unearned
interest (as it relates to the “rule of 78s” or add-on-interest loans, as
applicable), if any, as of the Closing Date, and adjustments for the portion of
earned or unearned loan-related credit life and/or disability insurance
premiums, FAS 91 costs, if any, attributable to Seller as of the Closing Date in
each case determined for financial reporting purposes, (iii) a Commitment shall
be deemed to be zero, and (iv) the Tangible Personal Property shall be the Book
Value prorated to the Closing Date. The Book Value of an Assumed Contract shall
be zero. The Book Value of an Acquired Asset shall not include any adjustment
for any general or specific reserves on the accounting records of Seller. Seller
shall continue to depreciate the Acquired Assets in accordance with generally
accepted accounting principles applied on a basis consistent with prior periods
provided that Seller shall not book depreciation less often than monthly. The
Book Value of the Owned Real Property constituting the New Northside Branch
shall be deemed to be $1,000,000. The Book Value for all improvements relating
to the New Northside Branch shall be deemed to be zero.

1.11 “Branches” means Seller’s branch offices listed on Exhibit A. (Any
individual location may be referred to as “Branch” if the context so requires.)

1.12 “Business Day” means a day other than (i) a Saturday, Sunday, or any
holiday observed by the Federal Reserve.

1.13 “Buyer” has the meaning set forth in the preface above.

 

Page 2



--------------------------------------------------------------------------------

1.14 “Buyer Material Adverse Effect” means, with respect to Buyer, any
condition, event, change or occurrence that, individually or collectively, is
reasonably likely to have a material adverse effect upon the ability of Buyer to
perform its obligations under, and to consummate the transactions contemplated
by this Agreement.

1.15 “Closing” has the meaning set forth in Section 2.5 below.

1.16 “Closing Date” has the meaning set forth in Section 2.5 below.

1.17 “Closing Date Balance Sheet” means an unaudited balance sheet listing the
assets and liabilities of the Branches as of the close of business on the
Closing Date prepared in accordance with generally accepted accounting
principles applied on a basis consistent with prior periods, which shall also
include any amount due to either party based upon a proration between the
parties as required by Section 2.4.

1.18 “Commitments” means unfunded commitments by Seller to lend funds to
customers of the Branches on the terms and conditions set forth in the
applicable commitment letters or other documentation, as such commitments exist
as of the Closing Date.

1.19 “Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization); provided however,
Consent shall not include any third party consents necessary for Leased
Property.

1.20 “Contract” means any agreement, contract, obligation, promise or
undertaking (whether written or oral and whether express or implied) that is
legally binding.

1.21 “Deposits” means all deposits (as defined in 12 U.S.C. § 1813(l)),
obligations and duties incidental thereto which are assigned to the Branches,
including demand deposit accounts, time and savings accounts, interest checking
accounts, deposits relating to debit cards / ATM cards, certificates of
deposits, individual retirement accounts, sweep accounts and other deposit
accounts, including for each, all interest accrued but unpaid and both collected
and uncollected funds through the Closing Date; and including the obligations
relating to the clearance of checks and drafts drawn against the deposit
liabilities, in accordance with the Books and Records of the Branches as of the
close of business on the Closing Date; provided however that deposits shall not
include (a) deposits constituting official checks, travelers checks, money
orders, certified checks or other items in the process of clearing on the
Closing Date; (b) deposits pledged as collateral for or required as a
compensating balance or commercial deposits having a relationship in respect to
any Excluded Loan; (c) any deposit account with an overdraft in excess of $1,000
outstanding as of the calendar month end immediately preceding the Closing Date;
(d) individual retirement accounts with respect to which the customer does not
consent to the appointment of Buyer or its designee as custodian or does not
consent to Buyer’s custodial agreement; (e) Non-Core Deposits excluded by Buyer
pursuant to the provisions of Section 6.17; (f) Late Non-Core Deposits,
(g) deposits that would be presumed to be abandoned under the Texas Property
Code, (h) brokered deposits, and (i) deposits of Branches excluded under
Section 6.15 or 6.19 due to the inability to satisfy applicable regulatory
requirements with respect to any such Branch prior to the Closing Date.

1.22 “Disagreement” has the meaning set forth in Section 2.2(c) below.

 

Page 3



--------------------------------------------------------------------------------

1.23 “Disclosure Schedule” has the meaning set forth in the introductory
paragraph of Article 4.

1.24 “Effective Time” has the meaning set forth in Section 2.5(b).

1.25 “Encumbrance” means any charge, claim, community property interest,
condition, encumbrance, equitable interest, lien, option, pledge, mortgage,
security interest, right of first refusal, or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

1.26 “Environmental Law” means any federal, state or local law, statute,
ordinance, rule, regulation, code, Consent, Order, or agreement with any
Governmental Body in each case as amended from time to time relating to (1) the
protection, preservation or restoration of the indoor or outdoor environment
(including, without limitation, air, water vapor, surface water, groundwater,
drinking water supply, surface soil, subsurface soil, plant and animal life or
any other natural resource), or (2) the use, storage, remediation, removal,
inspection, monitoring, recycling, treatment, generation, transportation,
processing, handling, labeling, production, release or disposal of, or exposure
to, or injury or damage by, any Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended; the Hazardous Materials
Transportation Act, as amended; the Resource Conservation and Recovery Act of
1976, as amended; the Federal Water Pollution Control Act, as amended; the Toxic
Substances Control Act, as amended; the Clean Air Act, as amended; and the Safe
Drinking Water Act, as amended.

1.27 “Estimated Payment Amount” has the meaning set forth in Section 2.2(b) of
this Agreement.

1.28 “Excluded Assets” means: (a) any assets of the Branches listed on Schedule
1.28(a) which are not being sold, transferred, or assigned to Buyer;
(b) Seller’s rights in and to the name “First Bank”; (c) Seller’s rights to and
interest in software installed on computers and computer hardware located at the
Branches; (d) Seller’s right to recover assets charged off by Seller prior to
the Closing; (e) all of Seller’s corporate logos, trademarks and trade names,
signs, paper stock, forms and other supplies containing such names and logos;
(f) records of Seller that are not required to be physically transferred to
Buyer under this Agreement; (g) any other proprietary assets listed on Schedule
1.28(g); (h) “other real estate owned”; (i) nonperforming loans; (j) Seller’s
credit card portfolio; (k) foreclosed or repossessed personal property;
(l) Excluded Loans, (m) any assets of Branches excluded under Section 6.15 or
6.19 due to the inability to satisfy applicable regulatory requirements with
respect to any such Branch prior to the Closing Date; (n) the Real Estate
Interests constituting the Old Northside Branch; and (o) any Fiduciary
Relationship (other than the Fiduciary Account so long as such account is
transferred to Buyer).

1.29 “Excluded Liabilities” means Liabilities or obligations with respect to any
(a) Proceedings commenced or made known to Seller prior to the Closing Date and
related to the Branches; (b) matters listed on Schedule 1.29; (c) employee
benefit plans, agreements or arrangements of Seller, (d) Proceedings commenced
or made known to Seller with respect to matters described in Section 4.9 herein
and arising in whole or in part with respect to operations, conditions, events,
or activities at the Branches prior to the Closing Date, regardless of when any

 

Page 4



--------------------------------------------------------------------------------

claim, demand, Proceeding is made or commenced; (e) any liabilities of Seller
relating to Branches excluded under Section 6.15 or 6.19 due to the inability to
satisfy applicable regulatory requirements with respect to any such Branch prior
to the Closing Date, (f) Liabilities or obligations of Seller with respect to
any Fiduciary Relationship (other than the Fiduciary Account if such Fiduciary
Account is transferred to Buyer), (g) Liabilities or obligations relating to the
Fiduciary Account arising in whole or in part with respect to operations,
conditions, events, or activities prior to the Closing Date, regardless of when
any claim, demand, Proceeding is made or commenced, (h) Liabilities or
obligations relating to the Fiduciary Account if such Fiduciary Account is not
transferred to Buyer, (i) Liabilities or obligations of Seller relating to the
Real Estate Interests constituting the Old Northside Branch; or (j) Liabilities
or obligations of Seller of any kind, character, or description not specifically
identified in this Agreement or in the exhibits hereto.

1.30 “Excluded Loan” means any loan or Commitment not constituting a Loan.

1.31 “Fair Market Value” means the fair market value as determined by an
appraiser that is mutually agreeable to Seller and Buyer and that is independent
and has no fewer than seven (7) years experience appraising similar property in
the county in which the parcel of Owned Real Property is located.

1.32 “FDIC” means the Federal Deposit Insurance Corporation.

1.33 “Federal Funds Rate” means the federal funds target rate as quoted by the
Federal Reserve Bank of Dallas on the relevant Business Day.

1.34 “Fiduciary Accounts” means the Fiduciary Relationship listed on Schedule
1.34.

1.35 “Fiduciary Relationships” means (a) any and all common law or other trusts
between individual, corporate or other entities with Seller as a trustee or
co-trustee, including, without limitation, pension, compensation, testamentary,
and charitable trusts and indentures, (b) any and all decedents’ estates where
Seller is serving as a co- or sole executor, personal representative or
administrator, administrator de bonis non, administrator de bonis non with will
annexed, or in any similar fiduciary capacity, (c) any and all guardianships,
conservatorships or similar positions where Seller is serving or has served as a
co- or sole guardian or conservator, or any similar fiduciary capacity, (d) any
and all agency and/or custodial accounts and/or similar arrangements under which
Seller is serving or has served as an agent or custodian for the owner or other
party establishing the account with or without investment authority and (e) any
and all escrow arrangements under which Seller holds or held assets for any
party or parties on stated terms and conditions.

1.36 “Governmental Authorization” means any approval, consent, license, permit,
registration, certification, exemption, waiver or other authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Applicable Law.

1.37 “Governmental Body” means any (a) federal, state, local, municipal, foreign
or other government; (b) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official or
entity and any court or other tribunal); or (c) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority.

 

Page 5



--------------------------------------------------------------------------------

1.38 “Ground Leased Premises” means the Leased Property listed on Schedule 1.38.

1.39 “Hazardous Materials” means (i) any petroleum or petroleum products,
natural gas, or natural gas products, radioactive materials, asbestos, urea
formaldehyde foam insulation, transformers or other equipment that contains
dielectric fluid containing levels of polychlorinated biphenyls (PCBs) and radon
gas; (ii) any chemical, material, waste or substance defined, listed, classified
or described as “hazardous substance,” “hazardous waste,” “regulated substance,”
“solid waste,” “hazardous material,” “extremely hazardous waste,” “restricted
hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or
“pollutant” under any Environmental Laws; and (iii) any material, waste or
substance which is in any way regulated as hazardous or toxic or actually or
potentially causing damage or injury to human health or the environment by any
Governmental Body, including mixtures thereof with other materials, and
including any regulated building materials containing asbestos or lead.

1.40 “Indemnifying Party” has the meaning set forth in Section 11.5(a) below.

1.41 “Indemnified Party” has the meaning set forth in Section 11.5(a) below.

1.42 “Intellectual Property” means all confidential business information
relating solely to the Branches (and specifically excludes any trade secrets,
confidential information or registered or common law trade names or marks of
Seller).

1.43 [INTENTIONALLY OMITTED]

1.44 “Knowledge” of a particular fact or other matter means information actually
known to a Parties’ officers or directors or such other information that a
prudent person could be expected to discover after due inquiry appropriate under
the circumstances.

1.45 “Late Non-Core Deposits” shall mean any Non-Core Deposits originated by
Seller after the date that Seller’s list of Non-Core Deposits is originated and
supplied to Buyer pursuant to Section 6.17 below.

1.46 “Leased Property” means all transferable rights and interest of Seller in
and to all real estate and improvements at the Branches.

1.47 “Leasehold Improvements” means all improvements by Seller to the Branches.

1.48 “Liability” means any liability (INCLUDING WITHOUT LIMITATION, ANY STRICT
LIABILITY), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and due or to
become due, of any nature whatsoever, including any liability for Taxes.

1.49 “Loans” mean (a) the loans and participation interests in the loans
(including servicing rights where applicable, accrued but unpaid interest and
any accrued but unpaid ancillary income due under the term of the note) and
Commitments in the amounts set forth on the Books and Records of the Branches as
of the close of business on the Closing Date that are identified by

 

Page 6



--------------------------------------------------------------------------------

Buyer to Seller on Schedule 1.49, as may be supplemented pursuant to
Section 6.18 of this Agreement and (b) overdrafts of less than $1,000 in deposit
accounts of the Branches. “Loans” does not include any loan or participation
interest in loans or Commitments that are excluded by Buyer or repurchased by
Seller pursuant to the provisions of Section 11.7 of this Agreement.

1.50 “Loss” means any liability (INCLUDING WITHOUT LIMITATION, ANY STRICT
LIABILITY), loss, cost, damage, penalty, fine, interest, obligation or expense
of any kind whatsoever (including, without limitation, reasonable attorneys’,
accountants’, consultants’ or experts’ fees and disbursements) actually
incurred.

1.51 “Loss Threshold” shall have the meaning set forth in Section 11.4 below.

1.52 “New Loan” has the meaning set forth in Section 6.18 below.

1.53 “New Northside Branch” shall mean Seller’s branch operations to be located
at 2402 N. Main Street, Houston, Texas.

1.54 “Non-Core Deposit” shall mean certificates of deposit or money market
deposit accounts originated by Seller after the date of this Agreement, that had
a rate of interest equal to or greater than 2.25% on the date of origination.

1.55 “Non-disclosure Agreement” means letter agreement dated June 26, 2009
between Hovde Financial, Inc. and Sterling Bancshares, Inc.

1.56 [INTENTIONALLY OMITTED]

1.57 “Old Northside Branch” shall mean Seller’s branch operations located at
2010 N. Main, Houston, Texas.

1.58 “Order” means any cease or desist order, written agreement, memorandum of
understanding, decision, injunction, judgment, order, ruling, subpoena or
verdict entered, issued, made or rendered by any court, administrative agency or
other Governmental Body or by any arbitrator.

1.59 “Ordinary Course of Business” shall mean an action taken by a Person if:

(i) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

(ii) if the Person is a corporation, bank, partnership, limited liability
company or any other entity of any nature, such action is not required to be
authorized by the board of directors of such entity (or by any Person or group
of Persons exercising similar authority) and is not required to be authorized by
the shareholders or other equity owners (if any) of such entity; and

(iii) such action is similar in nature and magnitude to actions customarily
taken in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business of and of similar size to such
Person.

 

Page 7



--------------------------------------------------------------------------------

1.60 “Owned Real Property” has the meaning set forth in Section 4.11 below.

1.61 “Parties” has the meaning set forth in the preface above.

1.62 “Payment Amount” has the meaning set forth in Section 2.2 below.

1.63 “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a joint venture, an
unincorporated organization, or a Governmental Body.

1.64 “Phase I Environmental Assessments” means an environmental assessment that
is consistent with ASTM 1527.05 and that may include an assessment of the
presence, amount, physical condition and location of asbestos-containing
materials and lead-based paint.

1.65 “Phase II Environmental Assessments” means an intensified environmental
assessment that further defines previously identified conditions, circumstances
or risks and that may include physical sampling and analysis of paint, building
materials or any environmental medium (including air, indoor air, surface water,
groundwater, soil and subsurface strata).

1.66 “Potential Employee” has the meaning set forth in Section 6.7 below.

1.67 “Pre-Closing Balance Sheet” means an unaudited balance sheet listing the
assets and liabilities of the Branches (as of the last day of the immediately
preceding month end prior to the Closing Date) prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods to be prepared by Seller and delivered to Buyer on or before the
fifth (5th) Business Day prior to the Closing Date.

1.68 “Proceeding” means any action, arbitration, audit, proceeding, oversight,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced brought, conducted, or heard by or before,
or otherwise involving, any Governmental Body or arbitrator, involving the
Branches, the Acquired Assets or the Assumed Liabilities.

1.69 “Real Estate Interests” means the Owned Real Property and the Leased
Property constituting Branch premises.

1.70 “Safe Deposit Business” means the maintenance of all necessary facilities
for the use of safe deposit boxes by the renters thereof, subject to the
provisions of the applicable leases or other agreements relating to such boxes,
and the safekeeping of items maintained by the Branches for the benefit of its
customers, pursuant to applicable safekeeping agreements, memoranda or receipts.

1.71 “Safe Deposit Contracts” means all customer agreements, leases, and
maintenance agreements related to the Safe Deposit Business.

1.72 “Seller Material Adverse Effect” means, with respect to Seller, any
condition, event, change or occurrence that, individually or collectively, is
reasonably likely to have a material adverse effect upon (i) the condition,
financial or otherwise, properties, business, assets, deposits, earnings or
results of operations or cash flows of the Branches, the Acquired Assets or the
Assumed Liabilities or (ii) the ability of Seller to perform its obligations
under, and to consummate the transactions contemplated by this Agreement.

 

Page 8



--------------------------------------------------------------------------------

1.73 “SNDA” has the meaning set forth in Section 6.19 below.

1.74 “Special Assessment” means that portion of any special assessment
attributable to the Acquired Assets or the Assumed Liabilities imposed by the
FDIC on insured institutions to the extent it is effective with respect to the
period prior to and including the Closing Date, including any emergency special
assessment imposed on deposits and/or assets as of December 31, 2009 and payable
on or after December 31, 2009.

1.75 “Tangible Personal Property” means all of the furniture, fixtures,
equipment, and other items of tangible personal property owned by Seller and
located in, on or affixed to the premises of the Branches, except for those
items which are listed as Excluded Assets.

1.76 “Tax” has the meaning set forth in Section 4.4(c).

1.77 “Tax Return” has the meaning set forth in Section 4.4(c).

1.78 “Third Party Claim” has the meaning set forth in Section 11.5(a).

1.79 “Transferred Records” has the meaning set forth in Section 7.5(b) below.

ARTICLE 2

PURCHASE AND SALE

2.1 The Acquisition. As of the Effective Time, upon the terms and conditions set
forth herein, Seller will sell, assign, transfer, convey and deliver to Buyer,
and Buyer shall purchase from Seller all of the Acquired Assets (including with
respect to Loans the collateral related thereto) free and clear of all
Encumbrances. Also, Seller will sell, transfer and assign to Buyer all of
Seller’s right, title and interest in (including collateral relating thereto)
the Assumed Liabilities and Buyer shall assume and become responsible for all of
the obligations arising under Assumed Liabilities.

2.2 Consideration for the Acquisition.

(a) In consideration for the Acquisition, Seller shall make available and
transfer to Buyer, or Buyer shall make available and transfer to Seller, the
Payment Amount in accordance with this Section 2.2. The “Payment Amount” means
an amount equal to the sum of the aggregate balance of all the Deposits (as set
forth on the Closing Date Balance Sheet) including interest posted or accrued
with respect to the Deposits as of the close of business on the Closing Date,
less an amount equal to the sum of:

(i) A premium for the Deposits and franchise value relating to the Branches
equal to 6.0% of the average Deposit balances of the Branches for the thirty
calendar days immediately preceding and including the Closing Date; provided,
however, that Non-Core Deposits shall be excluded from the Deposits for purposes
of the calculation of average Deposit balances.

 

Page 9



--------------------------------------------------------------------------------

(ii) The amount held as cash and cash items of the Branches as reflected on the
Closing Date Balance Sheet;

(iii) The Book Value of all Loans, including accrued interest as reflected on
the Closing Date Balance Sheet;

(iv) The Book Value of Owned Real Property;

(v) The net Book Value for Tangible Personal Property and Leasehold Improvements
as reflected on the Closing Date Balance Sheet; and

(vi) Buyer’s share of the pro rata adjustment of items required pursuant to
Section 2.4.

(b) On the Closing Date, (i) Seller shall deliver to Buyer an amount estimated
to be the Payment Amount, calculated as set forth above off of the balances
reflected on the Pre-Closing Balance Sheet (the “Estimated Payment Amount”) if
the Estimated Payment Amount is a positive number, and (ii) Buyer shall deliver
to Seller the absolute value of the Estimated Payment Amount if the Estimated
Payment Amount is a negative number.

(c) Within ten (10) Business Days following the Closing Date, Seller shall
prepare and deliver to Buyer the Closing Date Balance Sheet. Within ten
(10) Business Days after receipt of delivery of the Closing Date Balance Sheet,
Buyer may dispute all or any portion of the Closing Date Balance Sheet by giving
written notice (a “Notice of Disagreement”) to Seller setting forth in
reasonable detail the basis for any such dispute (a “Disagreement”). Seller
shall provide Buyer and its designees with full reasonable access, during normal
business hours, to relevant books, records, personnel and representatives of
Seller and such other information as Buyer may reasonably request in connection
with its review of the Closing Date Balance Sheet and with respect to the
resolution of any Disagreement. The Parties shall promptly commence good faith
negotiations with a view to resolving all such Disagreements. Subject to
Sections 2.5(e) and 2.5(f), if Buyer does not give a Notice of Disagreement
within the ten (10) Business Day period set forth above, Buyer shall be deemed
to have irrevocably accepted such Closing Date Balance Sheet in the form
delivered to Buyer by Seller. Seller shall be deemed to have irrevocably
accepted the Closing Date Balance Sheet as modified by and disclosed in Buyer’s
Notice of Disagreement if Seller does not dispute all or any portion of such
Notice of Disagreement by giving its written response to Buyer within ten
(10) Business Days following the delivery of such Notice of Disagreement setting
forth in reasonable detail the basis for its dispute.

(d) In the event that a dispute arises as to the appropriate amounts to be paid
to either party pursuant to the Closing Date Balance Sheet discussed in
subsection (c), each party shall pay to the other all amounts other than those
as to which a dispute exists. The parties shall refer the disputed amounts to an
independent firm of certified public accountants of national standing (an
“Accountant”) reasonably acceptable to Buyer and Seller, and Buyer and Seller
agree to be bound by the determination of such firm with respect to such
disputed matters. Buyer and Seller shall agree upon an Accountant within
fourteen (14) calendar days after the date on which either Buyer or Seller
notifies the other

 

Page 10



--------------------------------------------------------------------------------

in writing that the referral of a disputed matter within the scope of this
Section 2.2(d) is necessary. If Buyer and Seller shall fail to agree on an
Accountant within such fourteen (14) day period, then Buyer and Seller shall
each choose an accountant who will mutually select a third qualifying accountant
who shall be the Accountant for purposes of this Section 2.2(d). Buyer and
Seller agree to share equally the fees and charges of the Accountant appointed
hereunder for its services in resolving disputes within the scope of this
Section 2.2(d).

(e) The provisions of Section 2.2(d) are not intended to and shall not be
interpreted to require that the Parties refer to an Accountant (a) any dispute
arising out of a breach by one of the Parties of its obligations under this
Agreement, (b) any dispute the resolution of which requires a construction or
interpretation of this Agreement other than this Section 2.2 and the definitions
related hereto, or (c) any other dispute other than (in the case of this clause
(e)) a dispute related to the mathematical calculation of the Payment Amount or
the accounting treatment of any asset or liability, or item of income or
expense, that affects the calculation of the Payment Amount, or both. The
Parties reserve all rights and remedies, including at law or in equity, to
resolve disputes other than those within the scope of Section 2.2(d).

(f) Any disputed amounts retained by a Party that are later found to be due to
the other Party shall be paid to such other party promptly upon resolution with
interest thereon from the Closing Date to the date paid at the applicable
Federal Funds Rate.

2.3 Allocation. Buyer and Seller agree to allocate the purchase price to such
Acquired Assets in a manner consistent with the allocation required under
Section 1060 of the Internal Revenue Code 1986, as amended, and to file Internal
Revenue Form 8594 consistent with such agreed allocation.

2.4 Pro Rata Adjustment and Reimbursement.

(a) Unless otherwise provided herein, it is the intention of the Parties that
Seller will operate the Branches for its own account until the close of business
on the Closing Date and that Buyer shall operate the Branches, hold the Acquired
Assets and assume the Assumed Liabilities for its own account after the close of
business on the Closing Date. Thus, except as otherwise specifically provided
herein, items of proration and other adjustments shall be prorated as of close
of business of the Branches on the Closing Date and settled between Seller and
Buyer on the Closing Date whether or not such adjustment would normally be made
as of such time. Items of proration and adjustment will be handled at Closing as
an adjustment to the amount of funds to be delivered by Seller to Buyer, or
Buyer to Seller, as appropriate, unless otherwise agreed.

(b) For purposes of this Agreement, items of proration and other adjustments
shall include, without limitation: (i) sales, transfer, excise and use taxes and
personal and real property taxes and assessments (including real property sales,
transfer and excise taxes); (ii) FDIC deposit insurance assessments (including
any Special Assessments); (iii) safe deposit rental payments; and (iv) other
prepaid expenses and items and accrued and unpaid liabilities, if any, as of the
close of business on the Closing Date. To the extent that the amount of the
foregoing items is not known on the Closing Date, such proration shall

 

Page 11



--------------------------------------------------------------------------------

be based on the amount of such items for the prior month or year, as
appropriate; provided, however, the Parties shall apportion all real property
taxes as provided in paragraph (c) below and Special Assessments as provided in
paragraph (d) below.

(c) Buyer and Seller shall apportion pro rata all real property taxes paid or
payable in connection with the Owned Real Property. Such apportionment shall be
made on a per diem basis as of the Closing Date and shall be based upon the
fiscal year for which the same are assessed. In the event that the applicable
tax bill, or other information reasonably necessary for computing any such
apportionment is not available on the Closing Date, the apportionment shall be
made at Closing on the basis of the prior period’s real estate taxes. Within
thirty (30) days after receipt by the Parties of the applicable tax bill or
other information reasonably necessary for computing such apportionment, Buyer
and Seller shall apportion the actual taxes and, if either Party paid more than
its proper share thereof at Closing, the other party shall within seven
(7) Business Days after written request therefore reimburse such party for the
amount so expended. If, at Closing, the Owned Real Property is encumbered by an
assessment that is a charge or lien against the Owned Real Property arising on
or before the Closing Date, and such assessment is payable in installments, then
all unpaid installments of such assessments which are due and payable after the
Closing shall be paid and discharged by Buyer at or after Closing. Seller shall
be responsible for payment at Closing of all accrued but unpaid installments of
such assessments which are due and payable for the period prior to the Closing
Date.

(d) Buyer and Seller shall apportion pro rata any Special Assessment payable in
connection with the Branches. Such apportionment shall be made on a per diem
basis as of the Closing Date and shall be based upon the fourth quarter of 2009
even though such Special Assessment may not be due and payable until 2010. In
the event that the applicable Special Assessment, or other information
reasonably necessary for computing any such apportionment is not available on
the Closing Date, the apportionment shall be estimated at Closing on the basis
of the FDIC’s May 29, 2009 special assessment payable as of June 30, 2009.

(e) Notwithstanding anything to the contrary contained in the foregoing
provisions of this Section 2.4 or otherwise contained in this Agreement, all
excise, sales, use, transfer and similar Taxes that are payable or that arise as
a result of the consummation of the purchase and sale contemplated by this
Agreement shall be borne by Seller whether such Taxes are imposed on Seller or
Buyer.

2.5 Closing.

(a) The Closing shall occur by facsimile with deliveries of Closing documents by
Federal Express, or in person at a mutually convenient location, or by such
other method as shall be mutually agreeable to the parties. Any executed Closing
documents sent by a party or its counsel to the other party or its counsel prior
to Closing shall be held in escrow by such other party or its counsel until such
executed documents are authorized to be released by a senior officer of the
sending party or by the sending party counsel. The Closing shall occur on such
date on which the parties mutually agree (the “Closing Date”).

 

Page 12



--------------------------------------------------------------------------------

(b) The Effective Time shall be at a mutually agreeable time after the close of
business for the Branches on the Closing Date.

(c) Promptly after the Closing Date Balance Sheet has been finally determined in
accordance with Section 2.2(c), but in no event later than five (5) Business
Days following such final determination (the “Supplemental Closing Date”), the
parties hereto shall hold a supplemental closing (the “Supplemental Closing”),
either by telephone, or in person at a mutually convenient location. On the
Supplemental Closing Date, if the Payment Amount is less than the Estimated
Payment Amount, Buyer shall refund to Seller cash having an aggregate value
equal to the difference between the Estimated Payment Amount and the Payment
Amount by wire transfer or other immediately available funds. On the
Supplemental Closing Date, if the Payment Amount is more than the Estimated
Payment Amount, Seller shall deliver to Buyer, by wire transfer or other
immediately available funds, an amount equal to the difference between the
Payment Amount and the Estimated Payment Amount.

(d) The post-closing settlement payment shall not bear interest.

(e) In the event any bookkeeping omissions or errors are discovered in preparing
the Closing Date Balance Sheet for the Branches or in completing the transfer
and assumptions contemplated hereby, the parties agree to correct such errors
and omissions, it being understood that no adjustments will be made that are
inconsistent with the judgments, methods, policies, or accounting principles
utilized by Seller in preparing and maintaining the accounting records of the
Branches.

(f) In the event that Buyer or Seller discovers any errors or omissions as
contemplated by subsection 2.5(e) above or any error with respect to the
payments made under subsection 2.5(c) above after the Supplemental Closing,
Buyer and Seller agree to promptly correct any such error or omission, make any
payments and effect any transfers or assumptions as may be necessary to reflect
any such correction; provided, that interest shall not be paid with respect to
any such payments.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

3.1 Organization, Qualification, and Corporate Power. Seller is a Missouri state
chartered bank duly organized and validly existing under the laws of Missouri,
with full corporate power and authority to conduct its business as now being
conducted and to own or use the properties and assets that it purports to own or
use.

3.2 Authorization of Transaction. Seller has the full corporate power and
authority to execute and deliver this Agreement. Subject to approval by any
necessary federal banking regulatory authority Seller has the corporate power
and authority to perform Seller’s obligations hereunder, and to consummate the
Acquisition. This Agreement constitutes the valid and legally binding obligation
of Seller, enforceable in accordance with its terms and conditions, subject to
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship and similar laws relating to the rights and remedies of
creditors, as well as to general principles of equity. Except for any
applications required by regulatory authorities in connection with the
Acquisition, Seller is not required to give any notice to, make any filing with,
or obtain any authorization, or Consent of any third party in order to
consummate the Acquisition.

 

Page 13



--------------------------------------------------------------------------------

3.3 Noncontravention. Subject to the required Consents set forth in Section 3.2
and except for matters which would not have a Seller Material Adverse Effect,
neither the execution and the delivery of this Agreement by Seller, nor the
consummation of the Acquisition by Seller will, directly or indirectly:

(a) Contravene, conflict with, or result in a violation of (i) any provision of
the articles of incorporation or bylaws of Seller or (ii) any resolution adopted
by the board of directors of Seller;

(b) Contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Acquisition or to
exercise any remedy or obtain any relief under, any Applicable Law or any Order
to which Seller, or any of the assets owned or used by Seller, may be subject;

(c) Contravene, conflict with, or result in a violation of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Seller or that otherwise relates to the Branches, the Acquired Assets or
the Assumed Liabilities; or

(d) Contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Acquired Contract relating to the Branches to which
Seller is a party.

3.4 Brokers’ Fees. With the exception of Hovde Financial, Inc., Seller has no
Liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the Acquisition.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES CONCERNING THE BRANCHES

Seller represents and warrants to Buyer that the statements contained in this
Article 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article 4, except for statements made as of a specific date), except as
expressly set forth in the disclosure schedule attached hereto (the “Disclosure
Schedule”). The Disclosure Schedule will be arranged in paragraphs corresponding
to the numbered and lettered paragraphs contained in this Article 4.

4.1 Tangible Personal Property. Seller has good and marketable title to all of
the Tangible Personal Property, free and clear of all Encumbrances, except those
items under lease, which have been previously disclosed to Buyer. All Tangible
Personal Property used by the Branches is in good condition, reasonable wear and
tear excepted, and is usable in the Ordinary Course of Business. Any Tangible
Personal Property held under lease by Seller is held by Seller under a valid and
enforceable lease with such exceptions as are not material and do not interfere
in any material respect with the use made and proposed to be made of such
property by Seller.

 

Page 14



--------------------------------------------------------------------------------

4.2 Deposits. Seller has provided to Buyer a true and accurate data file of all
deposits (including IRAs), and related information, which are assigned to the
Branches prepared as of a date within 10 days prior to the date of the
Agreement, which data shall be updated at and as of a date not earlier than
thirty (30) days prior to the Closing Date to list separately Deposits to be
assumed under this Agreement and deposits that are not being assumed under this
Agreement and which data shall be further updated on the Supplemental Closing
Date, and, in each case as updated, shall be true and accurate as of such date.
The Deposits are insured by the FDIC to applicable legal limits. The Deposits
were solicited and currently exist in material compliance with all applicable
requirements of federal laws and regulations promulgated thereunder and to the
extent, if any, that their applicability to Seller is not preempted by federal
laws and regulations, state and local laws and regulations promulgated
thereunder (for purposes of this clause, a Deposit would not be in material
compliance if the noncompliance subjects the depository institution to any
penalty or liability other than the underlying liability to pay the Deposit).

4.3 Undisclosed Liabilities. The Branches have no Liabilities except for
(a) Liabilities reflected or reserved against in the Books previously disclosed
to Buyer (b) Liabilities which have arisen in the Ordinary Course of Business
and (c) Commitments made in the Ordinary Course of Business.

4.4 Tax Matters.

(a) With respect to all interest bearing accounts assigned to Buyer, the records
of Seller transferred to Buyer contain or will contain all information and
documents (including without limitation properly completed Forms W 9) necessary
to comply with all information reporting and Tax withholding requirements under
federal and state laws, rules and regulations, and such records identify with
specificity all accounts subject to backup withholding under the Internal
Revenue Code.

(b) All Tax Returns required to be filed on or before the Closing Date by Seller
or its Affiliates with respect to any Taxes payable in respect of the Acquired
Assets or Assumed Liabilities or related to the Branches have been or will be
timely filed with the appropriate governmental agencies in all jurisdictions in
which such Tax Returns are required to be filed and any inaccuracy in such Tax
Returns will not have a material effect on the Acquired Assets or Assumed
Liabilities. All Taxes owed by Seller or its Affiliates with respect to the
Acquired Assets or Assumed Liabilities or related to the Branches have been or
will be paid. There are no claims, assessments, levies, administrative
proceedings or lawsuits pending, or to the Knowledge of Seller, threatened by
any taxing authority with respect to the Acquired Assets or Assumed Liabilities
or related to the Branches; and no audit or investigation of any Tax Return of
Seller or its Affiliates with respect to the Acquired Assets or Assumed
Liabilities or related to the Branches is currently underway, or to the
Knowledge of Seller, threatened.

(c) As used in this Agreement, the term “Taxes” shall mean all taxes, however
denominated, including any interest, penalties or other additions to tax that
may become payable in respect thereof, imposed by any federal, territorial,
state, local or foreign

 

Page 15



--------------------------------------------------------------------------------

government or any agency or political subdivision of any such government, which
taxes shall include, without limiting the generality of the foregoing, all
income or profits taxes (including, but not limited to, federal income taxes and
state income taxes), real property gains taxes, payroll and employee withholding
taxes, unemployment insurance taxes, social security taxes, sales and use taxes,
ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation, and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which the Seller or its subsidiaries or Affiliates is
required to pay, withhold or collect. As used in this Agreement, the term “Tax
Returns” shall mean all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.

4.5 Employee Benefits. There are no liens or other claims which affect or could
affect the Acquired Assets of any nature, whether at law or in equity, asserted
or unasserted, perfected or unperfected, arising out of or relating to any
employee, officer, or director of Seller, or the operation, sponsorship or
participation of any such persons or by Seller in any employee benefit plan,
program, procedure or other employee benefit practice, whether or not subject to
the Employee Retirement Insurance Security Act of 1974 (ERISA). There are no
liabilities, breaches, violations or defaults under any “Employee Welfare
Benefit Plan” or “Employee Pension Benefit Plan” (as such terms are defined in
Section 3(1) and Section 3(2) of ERISA, respectively) or any other arrangement,
plan, or program or contract sponsored, maintained or contributed to by Seller
or any of its Affiliates that would subject the Acquired Assets, Buyer, its
employee benefit plans, or any fiduciaries thereof to any Tax, penalties or
other liabilities. Seller will retain all liabilities and assume all obligations
with regard to all Employee Pension Benefit Plans, Employee Welfare Benefit
Plans, deferred compensation plans, early retirement plans, bonus or incentive
programs, severance pay plans or programs, or any similar plans, programs or
obligations sponsored by the Seller or its Affiliates.

4.6 Compliance with Applicable Laws. The Branches are in compliance with
Applicable Laws in all material respects, including without limitation all
applicable Environmental Laws. No event has occurred or circumstance exists that
constitutes a material violation by the Seller in the operation of the Branches,
or a failure on the part of the Seller with respect to the Branches to comply
with, any Applicable Law in any material respect, including without limitation
any Environmental Law. Except for normal examinations conducted in the ordinary
course of Seller’s banking business, no Governmental Body has initiated any
formal proceeding or investigation into the business or operations of the Seller
or the conditions or operations at the Branches and no Governmental Body has
initiated any regulatory proceeding or investigations into the business or
operations of the Branches. There is no unresolved violation, criticism or
exception by any Governmental Body with respect to any report or statement
relating to any examinations of the Seller relating to the Branches, the
Acquired Assets or the Assumed Liabilities.

4.7 Legal Proceedings; Orders.

(a) There is no pending Proceeding that has been commenced by or against Seller
that relates to or arises from the business conducted by the Branches. To the

 

Page 16



--------------------------------------------------------------------------------

Knowledge of Seller, (i) no such Proceeding has been threatened and (ii) no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding.

(b) There is no Order to which Seller, or any of the assets owned or used by
Seller, is subject that would have a Seller Material Adverse Effect. Seller is
not subject to any Order that relates to the business of, or any of the assets
owned or used by, the Branches.

4.8 Employees. No employee of the Branches is a party to, or is otherwise bound
by, any employment contract, agreement or arrangement, including any
confidentiality, noncompetition, or proprietary rights agreement, between such
employee and Seller or to Seller’s Knowledge, between any such employee and any
third party, that in any way adversely affects or will affect (i) the
performance of his or her duties as an employee of any Branch, or (ii) the
ability of the Branches to conduct their business. No employee at the Branches
is represented, for purposes of collective bargaining, by a labor organization
of any type. Seller is unaware of any efforts during the past three years to
unionize or organize any employees at the Branches. In relation to the Branches,
no causes of action, claims, charges or administrative investigations for
wrongful discharge, violation of employment contract or employment claims based
upon any state or federal law, statute, public policy, order or regulation is
pending or, to Seller’s Knowledge, threatened against Seller or its Affiliates.
In relation to the Branches, Seller and its Affiliates have complied in all
material respects with all laws relating to the employment of labor, including
provisions relating to wages, hours, collective bargaining and the payment of
social security or other taxes, and worker’s compensation or other insurance
premiums. Buyer will not incur any liability under any severance agreement,
deferred compensation agreement, employment agreement, or similar agreement or
plan solely as a result of the transaction contemplated by this Agreement.
Seller agrees that Buyer will not be bound to the terms of any employment,
management, consulting, reimbursement, retirement, early retirement or similar
agreement, whether active on the Closing Date or in discussion or negotiation,
with any Potential Employee except as expressly agreed to by the Buyer in
writing.

4.9 Environmental Matters.

(a) To Seller’s Knowledge, the Branches and the Seller in connection with the
Branches (i) have not been and are not now in violation of or subject to
liability under any Environmental Law, and (ii) have been and are in full
compliance with all applicable Environmental Laws.

(b) To Seller’s Knowledge, none of the Real Estate Interests, or Seller in
connection with the Real Estate Interests, have been or are in violation of or
subject to liability under, or have failed to comply with, any Environmental
Law.

(c) There are no Proceedings pending or, to Seller’s Knowledge, threatened, nor
have there been any past Proceedings relating to the Real Estate Interests, or
Seller in connection with the Real Estate Interests, under any Environmental
Law, including without limitation any notices, demand letters or requests for
information from any federal or state Governmental Body relating to any
liabilities under or violations of Environmental Law.

 

Page 17



--------------------------------------------------------------------------------

(d) Seller has not received any notice or allegation of any violation of or
liability or lien pursuant to any Environmental Laws with regard to the
Branches.

(e) To Seller’s Knowledge, no Hazardous Materials have been generated, stored,
released, disposed or are otherwise present at, in, on, under or about any of
the Branches or from any of the Branches except in full compliance with
Environmental Laws and in a manner that would not result in any investigation,
reporting, remediation or other response pursuant to Environmental Laws.

(f) To Seller’s Knowledge, no release (as defined at CERCLA, 42 U.S.C. 9601(22),
without regard for the exclusions at 42 U.S.C. 9601(22)(A) and (C), of Hazardous
Materials has occurred at or from any Branch, and no condition exists at or in
connection with any Branch for which applicable Environmental Laws required or
require notice to any third party, further investigation, or response action.

(g) Except as disclosed in the Disclosure Schedule, no asbestos is contained in
any Branch or property owned, leased or operated by the Seller in connection
with the Branches.

(h) To Seller’s Knowledge, there are no underground storage tanks on or under
any Branch, nor any Hazardous Material at, in, on, or under or emanating from
any Branch in any quantity or concentration in violation of any standard or
limit established pursuant to Environmental Laws.

(i) Seller is not required to have any Governmental Authorization under
Environmental Laws in connection with any of the Branches.

(j) To Seller’s Knowledge, no Hazardous Materials generated from any Branch have
been treated, stored, disposed or released at a location that has been nominated
or identified as a facility that is subject to any existing or potential claim
under Environmental Laws.

4.10 Loans. Seller has provided to Buyer a true and accurate data file of all
Loans, including accrued and unpaid interest thereon prepared as of a date
within 10 days prior to the date of this Agreement, which data shall be updated
at and as of the Closing Date, and, in each case as updated, shall be true and
accurate in all material aspects as of such date.

(a) Each Loan included in the Acquired Assets was made or acquired by Seller or
its predecessor in the Ordinary Course of Business.

(b) None of the Loans are residential mortgage loans that are serviced by Seller
or an Affiliate of Seller. None of the Loans are presently serviced by third
parties, and there are no obligations, agreements or understandings whatsoever
that could result in any Loan becoming subject to any such third party
servicing.

(c) There are no misrepresentations of material facts made by officers or
employees of Seller in the credit files relating to the Loans, provided that the
term “facts” shall not include judgments or opinions of such officers or
employees which were in good faith or information which is reflective of
information supplied by the borrower or other third parties.

 

Page 18



--------------------------------------------------------------------------------

(d) With respect to each Loan:

(i) Such Loan was solicited, originated and currently exists in material
compliance with all applicable requirements of federal laws and regulations
promulgated thereunder and to the extent, if any, that their applicability to
Seller is not preempted by federal laws and regulations, state and local laws
and regulations promulgated thereunder (for purposes of this clause (i), a Loan
would not be in material compliance if the noncompliance adversely affects the
value or collectibility of the Loan or subjects the lender to any penalty or
liability);

(ii) Each note, agreement or other instrument evidencing a Loan and any related
security agreement or instrument (including, without limitation, any guaranty or
similar instrument) constitutes a valid, legal and binding obligation of the
obligor named therein, enforceable in accordance with its terms, subject as to
enforcement to bankruptcy, insolvency, reorganization, moratorium, laws
governing fraudulent conveyance or equitable subordination principles and other
laws of general applicability relating to or affecting creditors’ rights
generally and all actions necessary to perfect any related security interest
have been duly taken or will be duly taken;

(iii) There has been no material modification to or material waiver of the terms
of the applicable loan documents except as reflected in writing in the loan file
for such Loan;

(iv) To Seller’s Knowledge, there is no valid claim or valid defense (including
the defense of usury) to the enforcement of such Loan or a valid right of setoff
or rescission;

(v) No claim or defense (including the defense of usury) to the enforcement of a
Loan or a valid right of setoff or rescission has been asserted with respect any
Loan;

(vi) Neither Seller nor any predecessor has taken or failed to take any action
that would entitle any obligor or other party to assert successfully any claim
against Seller or Buyer (including without limitation any right not to repay any
such obligation or any part thereof);

(vii) Such Loan was made substantially in accordance with Seller’s or Seller’s
predecessor’s standard underwriting and documentation guidelines as in effect at
the time of its origination and has been administered substantially in
accordance with Seller’s or Seller’s predecessor’s standard loan servicing and
operating procedures as in effect from time to time;

(viii) The borrower is not in bankruptcy and, to Seller’s Knowledge, there are
no facts, circumstances or conditions with respect to such Loan, the collateral
therefor or the borrower’s credit standing, that could reasonably be expected to
cause such Loan to become delinquent or adversely affect the collectibility, the
value or the marketability of such Loan;

 

Page 19



--------------------------------------------------------------------------------

(ix) There is no pending, or to Seller’s Knowledge, threatened, litigation or
claims which may affect in any way the title or interest of the Seller or the
borrower in and to such Loan, the collateral for such Loan and the promissory
note or the mortgage or deed of trust; and

(x) There are no threatened or pending foreclosures, total or partial
condemnation (to Seller’s Knowledge) or repossession proceedings or insurance
claims (to Seller’s Knowledge) with respect to such Loan or the collateral for
such Loan.

(xi) Seller has not directed, controlled or overseen the management of
environmental matters of any borrower or any real estate in which the Seller in
connection with the Branches holds or has held a security interest and which
constitutes a Loan so as to cause the Seller to act outside the exclusion under
42 U.S.C. § 9601(20)(E) or any other analogous provisions under applicable
Environmental Laws.

(e) For purposes of the representations made in subsections (a) and (c) above,
such representations shall be deemed to Seller’s Knowledge for any Loan
originated (and for purposes of (c)(xi) above managed) by a predecessor of
Seller.

4.11 Owned Real Property, Ground Leased Premises, and Tangible Personal
Property.

(a) Schedule 4.11 of the Disclosure Schedule lists and describes briefly all
real property owned by Seller and used as Branch premises (the “Owned Real
Property”). With respect to each such parcel of Owned Real Property, and each
Ground Leased Premises, Seller has good, indefeasible, and marketable fee or
leasehold title to the parcel of real property, free and clear of any
Encumbrance, easement, covenant, or other restriction, except for (A) liens for
Taxes not yet due and payable and for installments of special assessments not
yet delinquent, (B) recorded easements, covenants, and other restrictions which
do not materially impair the current use, occupancy, or value, or the
marketability of title, of the Real Estate Interests and (C) any other exception
to good, indefeasible, and marketable title to the Real Estate Interests to
which Buyer in its sole and absolute discretion, shall consent in writing prior
to the Closing to accept as a permitted exception to good and marketable title.

(b) Except as set forth in Schedule 4.11(b), for the Owned Real Property, Ground
Leased Premises, and the Tangible Personal Property (it being understood that,
with respect to the Ground Leased Premises, the representations set forth herein
mean that Seller is not aware of any matter referred to, but Seller is not the
owner of the affected property and may not have Knowledge of relevant
information):

(i) there are no pending or threatened condemnation proceedings, claim of
violation of zoning laws, governmental investigation, lawsuits, or
administrative actions relating to the Owned Real Property, Ground Leased
Premises, or Tangible Personal Property or other matters affecting, or which
might affect adversely the current use, occupancy, or value thereof;

 

Page 20



--------------------------------------------------------------------------------

(ii) there are no outstanding options or rights of first refusal to purchase the
parcel of Owned Real Property, Ground Leased Premises, or Tangible Personal
Property, or any portion thereof or interest therein;

(iii) no written notice of any violation of zoning laws, building or fire codes
or other statutes, ordinances, or regulations or of restrictive covenants
relating to the use or operation of the Real Property Interests has been
received by Seller and Seller has not undertaken any construction or
improvements on the Real Estate Interests within the past 6 months which could
result in the imposition of any mechanics, materialmen or other similar liens on
the Real Estate Interests;

(iv) there is no pending or, to Seller’s Knowledge, contemplated rezoning
proceeding or special assessment affecting the Real Estate Interests;

(v) to Seller’s Knowledge, the Real Estate Interests are not subject to any
special tax valuation or special tax exemption, which upon a change in use or
ownership of the Real Estate Interests will result in a “rollback tax” or
similar assessment;

(vi) to Seller’s Knowledge, (A) access to each of the Real Estate Interests is
available over public streets, (B) all water, sewer, gas, electric, telephone,
cable, drainage and other utility equipment, facilities and services required by
applicable laws and regulations or necessary for the current operation of the
Real Estate Interests are installed, connected and adequate to serve the Real
Estate Interests for their current use, and (C) all utility lines servicing the
Real Estate Interests are located either within the boundaries of such Real
Estate Interests, within lands dedicated to the public use or within recorded
easements for such purpose, and are serviced and maintained by the appropriate
public or quasi-public entity;

(vii) to Seller’s Knowledge, Seller possesses all rights, privileges, licenses,
franchises, permits and other authorizations (including certificates of
occupancy) that are material to the current use, occupancy and operation of the
Real Estate Interests;

(viii) all permits that are material to the current use, occupancy and operation
of the Real Estate Interests are in full force and effect and Seller has not
received written notice of any pending or threatened revocation, suspension or
termination proceedings concerning such permits;

(ix) all improvements located on the Real Estate Interests, the roofs thereon,
and all mechanical systems (including, without limitation, all HVAC, plumbing,
electrical, elevator, security, utility, sprinkler and safety systems) therein,
are in good working order, in sound structural condition (to Seller’s Knowledge)
and are free from material defect or deficiency;

 

Page 21



--------------------------------------------------------------------------------

(x) Seller has not received any written notice (which remains outstanding) from
a governmental authority or body or other party alleging the existence of such
defect or deficiency as set forth in clause (vii) and (viii); and

(xi) there has been no casualty affecting all or any material portion of the
Real Estate Interests which has not been restored or for which adequate
insurance proceeds will not be transferred to Buyer at Closing, with Seller
being responsible for deductibles.

4.12 Leased Property. The leases or sub-leases for the Leased Property (the
“Leases”) are valid, enforceable and existing leases under which Seller is
entitled to possession of the leased premises as lessee. The Leases are
accurately described on Schedule 4.12 attached hereto and have not been amended,
modified or supplemented except as shown on Schedule 4.12. The copies of the
Leases delivered to Buyer are true, correct and complete. No event has occurred
and is continuing which constitutes a default by Seller or to Seller’s
Knowledge, any other party to the Leases. Subject to Seller obtaining any
necessary consents (“Landlord Consents”), the assignment of such Leases will
transfer to Buyer all of Seller’s rights under the Leases.

4.13 Acquired Contracts. Each of the Acquired Contracts is in full force and
effect. Neither Seller nor, to Seller’s Knowledge, any other party has breached
any provision or is in default of any Acquired Contracts.

4.14 Absence of Certain Changes and Events. Since March 31, 2009 Seller has not:

(a) suffered any change which would have a Seller Material Adverse Effect;

(b) except in the Ordinary Course of Business and consistent with prudent
banking practices, (A) sold, transferred, leased, pledged, mortgaged, or
otherwise encumbered or (except for this Agreement) agreed to sell, transfer,
lease, pledge, mortgage or otherwise encumber, any of the Acquired Assets or
rights with respect thereto, or (B) canceled, waived, compromised or agreed to
cancel, waive or compromise any debts, claims or rights with respect to the
Acquired Assets or the Assumed Liabilities;

(c) made or permitted any amendment, termination or lapse of any contract,
lease, agreement, license or permit, if such amendment, termination or lapse
(individually or in the aggregate) would reasonably be expected to have a Seller
Material Adverse Effect;

(d) made any change in any method of management or operation of the Branches not
in the Ordinary Course of Business or any accounting change, except as may be
required by generally accepted accounting principles or general regulatory
requirements;

(e) except as set forth in Schedule 4.14(e), granted any general increase in the
compensation of its officers or employees located at the Branches (including any
increase pursuant to any bonus, pension, profit sharing or other plan or
commitment), except for normal periodic increases made pursuant to established
compensation policies applied on a basis consistent with that of the prior year,
and increases and payments necessary, in the employer’s reasonable discretion,
to maintain and preserve the operation of the Branches,

 

Page 22



--------------------------------------------------------------------------------

all of which increases that relate to employees located at the Branches shall be
promptly disclosed in writing to Buyer by Seller within forty-five (45) days
prior to the Closing Date;

(f) caused the Branches to transfer to Seller’s other operations any deposits
other than deposits that are not Deposits for purposes of this Agreement, except
in the Ordinary Course of Business at the unsolicited request of depositors, or
caused any of Seller’s other operations to transfer to the Branches any
deposits, except in the Ordinary Course of Business at the unsolicited request
of depositors;

(g) made any change to its customary policies for setting rates on deposits
offered at the Branches, including any increase in interest rates paid unless
(and only to the extent that) Seller has effected such a rate increase in its
other branches; or

(h) entered into any other transaction or conducted its affairs, in either case
related to the Acquired Assets or the Assumed Liabilities, other than in the
Ordinary Course of Business and consistent with prudent banking practices except
as contemplated by this Agreement.

4.15 Fiduciary Matters. The Fiduciary Account has been properly administered in
all material respects in conformity with the terms of the applicable governing
documents and Applicable Law (including applicable standards of fiduciary
conduct), including, without limitation, with respect to accountings,
distributions, allocations, credits and charges between and to income and
principal accounts, investments, investment review procedures, reporting,
obtaining necessary approvals, compliance with instructions, Applicable Laws and
regulations, maintenance and security of assets, fees charged and Taxes. All
material information affecting fiduciary positions and records demonstrating the
correctness of the foregoing representation in this Section 4.15 for the
Fiduciary Account are maintained by Seller in its normal files. In connection
with the performance of services related to fiduciary positions for the
Fiduciary Account, the Seller has not made any guarantee or assurance to any
Person concerning a rate of return, marketability or quality of the assets held
in such account. The documents under which Seller is serving with respect to the
Fiduciary Account are in full force and effect and provide Seller with the
requisite authority to act as a fiduciary.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article 5 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then as though the
Closing Date were substituted for the date of this Agreement throughout this
Article 5).

5.1 Organization, Qualification, and Corporate Power. Buyer is a banking
association duly organized and validly existing under the laws of the State of
Texas, with full corporate power and authority to conduct its business as now
being conducted and to own or use the properties and assets that its purports to
own or use.

 

Page 23



--------------------------------------------------------------------------------

5.2 Authorization of Transaction. Buyer has the full corporate power and
authority to execute and deliver this Agreement, to perform Buyer’s obligations
hereunder, and to consummate the Acquisition. This Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable in accordance with
its terms and conditions, subject to bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship and similar laws relating to the
rights and remedies of creditors, as well as to general principles of equity.
Except for any applications made to the FDIC or the Texas Department of Banking
in connection with the Acquisition, Buyer is not required to give any notice to,
make any filing with, or obtain any authorization, or Consent of any
Governmental Body in order to consummate the Acquisition.

5.3 Noncontravention. Subject to the required Consents set forth in Section 5.2
and except for matters which would not have a Buyer Material Adverse Effect,
neither the execution and the delivery of this Agreement by Buyer, nor the
consummation of the Acquisition by Buyer, will directly or indirectly:

(a) Contravene, conflict with, or result in a violation of (i) any provision of
the charter or bylaws of Buyer or (ii) any resolution adopted by the board of
directors or the shareholders of Buyer;

(b) Contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Acquisition or to
exercise any remedy or obtain any relief under, any Applicable Law or any Order
to which Buyer, or any of the assets owned or used by Buyer may be subject;

(c) Contravene, conflict with, or result in a violation of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Buyer or that otherwise relates to the business of, or any of the assets
owned or used by, Buyer; or

(d) Contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Contract to which Buyer is a party.

5.4 Brokers’ Fees. Except for fees payable to Carson Medlin Co. Investment
Bankers, Buyer has no Liability or obligation to pay any fees or commissions to
any broker, finder, or agent with respect to the Acquisition.

5.5 Legal Proceedings; Orders. There are no pending proceedings or an Order
pending against Buyer that would prohibit Buyer’s fulfillment of obligations
agreed to in this Agreement.

5.6 Financial Condition. The financial condition and capital ratios of Buyer are
sufficient to enable Buyer to consummate the Acquisition without any external
financing.

5.7 Regulatory Condition. To Buyer’s Knowledge, there exists no fact or
circumstance that would prevent or delay Buyer’s ability to obtain promptly all
Consents of Governmental Bodies for the Acquisition.

 

Page 24



--------------------------------------------------------------------------------

ARTICLE 6

PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period from and after the
execution of this Agreement.

6.1 Operation of Business.

(a) From the date of this Agreement through the Closing Date, Seller shall use
commercially reasonable efforts to maintain the level of customer accounts of
the Branches existing on the date hereof.

(b) From the date of this Agreement through the Closing Date, Seller will not,
and will not cause or allow the Branches to, engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course of Business
without the consent of Buyer, including, without limitation, the following:

(i) increase the rate of compensation of, any of the Branches officers or
employees, except in the Ordinary Course of Business or enter into any
employment contracts with any Potential Employee, provided however, prior to or
on the Closing Date, Seller shall pay in full all production, incentive
performance or annual management bonuses to employees that have been earned or
that directly relate to achievement of employee goals;

(ii) except for the origination of loans in the Ordinary Course of Business,
acquire any assets or business that is material to the Branches;

(iii) authorize any capital expenditure(s) which, individually or in the
aggregate, exceed $25,000 for any single Branch (other than capital expenditures
relating to the New Northside Branch which shall be governed by Section 6.20
herein);

(iv) extend any new, or renew any existing, loan, credit, lease, or other type
of financing or renew any such type of financing which does not meet Seller’s
customary loan policy requirements as disclosed to Buyer, except in connection
with the workout of loans;

(v) other than in the Ordinary Course of Business consistent with past practice
or as determined to be necessary or advisable by Seller in the reasonable bona
fide exercise of its discretion based on changes in market conditions applicable
to the Branches, materially alter its interest rate or fee pricing policies with
respect to the Deposits and the Loans or waive any material fees; or

(vi) directly or indirectly agree to take any of the foregoing actions.

6.2 Notice of Potential Material Adverse Effect. Seller will give prompt written
notice to Buyer of any fact or circumstance which would result in a Seller
Material Adverse Effect, or cause a breach or threatened breach of any of the
representations and warranties in Article 3 or 4 above. Buyer will give prompt
written notice to Seller of any fact or circumstance which would result in a
Buyer Material Adverse Effect or cause a breach or threatened breach of any of
the representations and warranties in Article 5.

 

Page 25



--------------------------------------------------------------------------------

6.3 Reasonable Access. Upon reasonable notice, during normal business hours,
Seller will permit and cause the Branches to allow Buyer to investigate the
Branches’ properties, books, contracts, commitments and records respecting the
Acquired Assets and the Assumed Liabilities; provided, that such investigation
shall be related to the Acquisition and shall not interfere materially or
unnecessarily with the Branches’ normal operations. Buyer shall, and shall cause
its advisers and agents to, maintain the confidentiality of all confidential
information furnished to it and shall not use such information for any purpose
except in furtherance of the Acquisition. If this Agreement is terminated, Buyer
shall promptly return or certify the destruction of all documents and copies
thereof, and all work papers containing confidential information received
concerning the Branches.

6.4 Press Releases. Prior to the Closing Date, the Parties will consult with
each other as to the form and substance of any press release or other public
disclosure materially related to the Acquisition; provided, that no Party is
prohibited from making any disclosure which its counsel deems necessary or
advisable in order to satisfy any requirements of Applicable Law or the rules of
any national securities exchange on which securities of a Party or Affiliate of
a Party are listed, in which case the Party making such public announcement or
disclosure shall give prior written notice to the other Party promptly after the
disclosing Party is notified of the disclosure requirement. Neither Party will
be required to seek the other Party’s approval of any public notice required for
any required regulatory filing.

6.5 Exclusivity. Seller will not (a) solicit, initiate, or encourage the
submission of any proposal or offer from any Person other than Buyer relating to
the acquisition of any substantial portion of the assets of the Branches or
(b) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing. Seller will notify Buyer immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.

6.6 Regulatory Matters and Approvals. Each of the Parties will cooperate and use
commercially reasonable efforts to promptly prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to obtain all necessary Governmental Authorizations.
Buyer shall file all requisite applications with the applicable Governmental
Bodies no later than thirty (30) calendar days after the date of this Agreement;
provided that Seller has supplied to Buyer all necessary Seller information
required for such applications and Buyer shall have provided to Seller a copy of
each such application (excluding confidential sections thereof) not less than
three (3) Business Days prior to the date on which such application is to be
filed. Buyer shall respond (and Seller shall assist Buyer in responding) to all
requests for information from a Governmental Body in a timely manner and shall
use their respective commercially reasonable efforts to respond to any request
within three (3) Business Days. Each of the Parties will (i) permit the other to
review in advance and, to the extent practicable, will consult with the other
Party on all characterizations of the information relating to the other Party
which appear in any filing made with, or written materials submitted to, any
Governmental Body in connection with the Acquisition; and (ii) consult with the
other with respect to obtaining all Governmental Authorizations necessary or
advisable to consummate the

 

Page 26



--------------------------------------------------------------------------------

Acquisition and will keep the other Party apprised of the status of matters
relating to completion of the Acquisition. Each of the Parties will promptly
furnish the other Party with copies of all written communications received by
it, from, or delivered to, any Governmental Body in connection with or material
to the Acquisition, except for any confidential portions thereof and shall
update the other party on any non-written correspondence with Governmental
Bodies relating to Governmental Authorizations.

6.7 Employment.

(a) Buyer may, but shall be under no obligation to, extend offers of employment
as of the Closing Date to employees of Seller at the Branches (such employees
collectively, the “Potential Employees”). Seller shall assist, and shall cause
its Affiliates to assist, Buyer’s solicitation of Potential Employees to accept
employment with Buyer and/or Affiliates of Buyer. Without limiting the
foregoing, Seller shall permit Buyer to contact and solicit the Potential
Employees promptly after the date of this Agreement and shall cooperate with
Buyer to establish procedures for Buyer to interview the Potential Employees and
to provide Buyer with appropriate information relating to the Potential
Employees (including, upon receipt of written consent from a Potential Employee
if reasonably deemed necessary by Seller, a copy of each such Potential
Employee’s most recent performance review and access to each such Potential
Employee’s entire personnel and employment file).

(b) Buyer shall notify Seller at least thirty (30) days prior to the Closing
which Potential Employees Buyer desires to employ following Closing. Buyer
agrees that it will offer employment to each such Potential Employee at least
thirty (30) days prior to the Closing Date. Seller shall terminate all such
Potential Employees who accept employment with Buyer effective as of the Closing
Date. Potential Employees who accept offers of employment by Buyer prior to the
Closing Date and become employees of Buyer by reporting for work with Buyer on
the first Business Day following the Closing Date or within five (5) Business
Days after the Closing Date as may be applicable to Potential Employees who may
be taking vacation as of the Closing Date shall be referred to herein as
“Retained Employees.” All other Potential Employees shall not be Retained
Employees and shall remain the responsibility of Seller.

(c) Retained Employees shall be employed by Buyer after the Closing Date upon
terms and conditions of employment determined solely by Buyer’s policies,
procedures and programs. However, for purposes of Buyer’s defined contribution
Employee Pension Benefit Plan and any Employee Welfare Benefit Plans (including
vacation policies), time of service with the Seller prior to the Closing Date
will be credited to the Retained Employees for purposes of determining
eligibility and calculating vesting (if applicable) to the greatest extent
permitted under such plans and applicable law, provided that for elective
benefits the Retained Employee elects to enroll in the plan on or before 31 days
from the date such Retained Employee first becomes eligible to participate in
the plan. Each Retained Employee shall be permitted, to the extent permitted by
law and the provisions of Buyer’s plan, to participate in Buyer’s 401(k) plan
and to roll over any eligible rollover contributions into Buyer’s 401(k) plan.
Furthermore, Buyer will waive any pre-existing condition exclusions, evidence of
insurability provisions, waiting period requirements or any similar provision
under the Buyer’s health benefit plans.

 

Page 27



--------------------------------------------------------------------------------

(d) All wages and salaries, workers’ compensation payments, accrued and unused
vacation pay and social security and unemployment taxes of employees at the
Branches (including Retained Employees) shall be paid by Seller for the period
prior to and including the Closing Date. Buyer shall have no liability to any
current or former employees of Seller and/or its Affiliates for any accrued
wages, sick leave, vacation time, pension obligations or any other employee
benefits accrued as employees of Seller and/or its Affiliates. Buyer will have
no liability and will not assume obligations under any Employee Pension Benefit
Plan or Employee Welfare Benefit Plan sponsored, maintained or contributed to by
Seller or its Affiliates or any other obligations (including, without
limitation, health continuation coverage, severance obligations, fringe benefit
or deferred compensation arrangements, bonus plans, incentive programs, or
retiree medical coverage) to the employees or former employees at any of the
Branches. Seller and/or its Affiliates will be solely responsible for fulfilling
and resolving any disputes concerning its liabilities or obligations (including,
without limitation, health continuation coverage, bonus, incentive, severance
obligations, fringe benefit or deferred compensation arrangements, bonus plans,
incentive programs, or retiree medical coverage) to the employees at the
Branches under any such employee benefit plan or with regard to any similar
plans, programs, or arrangements.

(e) Nothing contained herein shall (i) confer upon any former, current or future
employee of Seller or its Affiliates or Buyer or its Affiliates or any legal
representative or beneficiary thereof any rights or remedies, including, without
limitation, any right to employment or continued employment of any nature, for
any specified period, or (ii) cause the employment status of any former, present
or future employee of Buyer or its Affiliates to be other than terminable at
will.

(f) Seller will make all severance and other payments and perform all
obligations to Seller’s employees under any and all severance, stay-pay, or
similar agreements executed between Seller and the employees of the Branches on
or prior to the Closing Date.

(g) Prior to the Closing Date, Seller and Buyer shall cooperate in order to
permit Buyer to train Potential Employees who choose to accept employment with
Buyer, and Seller shall, as scheduled by Buyer for reasonable periods of time
and subject to Seller’s reasonable approval, excuse such employees from their
duties at the Branches for the purpose of training and orientation by Buyer.
Buyer agrees to reimburse Seller for any out-of-pocket overtime expenses of
Seller for Potential Employees if such training is not available during Seller’s
normal business hours for the Branches.

6.8 Conveyance of Customer Accounts.

(a) Deposit Accounts. The Parties specifically acknowledge that Buyer has the
regulatory duty for all communications regarding any change in terms of deposit
agreements. The Parties additionally acknowledge that it is in the best interest
of customer retention that such notice be a joint notice mailed to each customer
(in accordance with deposit account contracts and/or governing law and
regulation) having a Deposit to advise such persons that their Deposits will be
transferred to and assumed by Buyer hereunder. Seller and Buyer will cooperate
in drafting such a joint written notice that shall be in a form

 

Page 28



--------------------------------------------------------------------------------

mutually acceptable to both Buyer and Seller. Such mailing shall be at Buyer’s
expense. In the event that the Parties cannot agree on a joint written notice,
Buyer may in its sole discretion singly mail a notice to each customer described
above.

(b) Loans. On the Closing Date, title to the Loans shall be transferred from
Seller to Buyer by a Bill of Sale, together with an assignment of notes and
liens for real estate secured loans. Seller shall provide Buyer with a Limited
Power of Attorney, in the form of Exhibit B, to effectuate the assignment of the
Loans. Seller will also endorse or execute an allonge with respect to each note
to Buyer, “without recourse” and, except as otherwise specifically provided in
this Agreement, without warranties. Seller will cooperate with Buyer and shall
execute any other assignment documents that Buyer may reasonably request that
are acceptable for filing in accordance with any applicable law. Preparation of
such additional documents shall be Buyer’s responsibility and at Buyer’s
expense; all recording fees and expenses related to the recordation of the
assignments shall be the responsibility of Buyer.

(c) Other Notices. Buyer and Seller may mail any other joint notices or written
communications to customers of the Branches as Buyer and Seller may agree in
writing to be necessary or advisable or as required by its respective regulator,
in connection with consummation of the transactions contemplated hereby, all
such notices and written communications to be in a form mutually satisfactory to
Buyer and Seller and shall meet all applicable regulatory requirements. Seller
shall promptly provide to Buyer upon Buyer’s request the current name and
address data files of converting customers to be used to mail notices and/or
letters to the affected customers of the Branches.

6.9 Delivery of Books and Records. Seller shall make available to Buyer its
Books and Records and shall assist Buyer with any reasonable requests that Buyer
may have to facilitate Buyer’s conversion of the customer records by the Closing
Date.

6.10 Maintenance of Properties. From the date of this Agreement and until the
Effective Time, Seller will maintain the Branches in their current condition,
ordinary wear and tear excepted.

6.11 Cooperation. From the date of this Agreement until the Effective Time,
Seller will provide reasonable cooperation with and assist Buyer in planning a
conversion to transition the business of the Branches from Seller to Buyer. Each
Party shall pay its own cost relating to such conversion. Seller agrees to
provide Buyer up to three complete sets of data files/ conversion tapes prior to
the final set of data files/conversion tapes for the purposes of implementing
the conversion as of the Closing Date. Further, Seller agrees that it will not
modify the record layouts provided in such data files/conversion tapes prior to
the Closing Date unless otherwise requested by Buyer’s servicer(s).

6.12 Landlord Consents. From the date of this Agreement until all necessary
Landlord Consents are obtained, Seller and Buyer shall cooperate with each other
and use commercially reasonable efforts to obtain all necessary Landlord
Consents to transfer Seller’s rights as lessee to the Leased Property to Buyer.

 

Page 29



--------------------------------------------------------------------------------

6.13 Owned Real Property. Seller will provide Buyer, at Seller’s expense, with a
commitment for title insurance with respect to each parcel of real property
comprising the Owned Real Property and the Ground Leased Premises (including all
documents, instruments or agreements evidencing or creating the exceptions
referenced in such commitment) from a title insurance company reasonably
acceptable to Buyer and a Texas Surveyors Association Standards and
Specifications Category 1A, Condition II Survey (prepared and certified, in form
reasonably acceptable to Buyer, as to all matters shown thereon by a surveyor
licensed by the State of Texas and reasonably acceptable to Buyer, which shall
include a notation stating whether or not a portion of the premises are located
in a 100 year flood plain, flood-prone area of special flood hazard and if so,
depicting the location of such flood-prone area of special flood hazard) within
forty-five (45) days after the execution of this Agreement. Buyer shall have ten
(10) Business Days after the receipt of the commitment for title insurance to
object, in writing, to any exceptions or other matters contained therein, other
than for current taxes not delinquent, printed exceptions generally contained in
any owner’s standard coverage policy of title insurance, rights of government
entities to make cuts and fills in connection with construction and/or
maintenance of any public roadways adjoining the real property and easements and
reservations of record which do not prevent the use of each such parcel of real
property as a banking branch. If no objections are made, Buyer shall be deemed
to have accepted the status of title. If Buyer gives timely notice of its
objections, Seller shall have the opportunity (but not the obligation) for ten
(10) days from the date of Buyer’s notice to cure the objection. Buyer shall
have ten (10) Business Days after the receipt of the land title survey to
object, in writing, to any matters contained therein. If no objections are made,
Buyer shall be deemed to have accepted the survey. If Buyer gives timely notice
of its objections, Seller shall have the opportunity (but not the obligation)
for ten (10) days from the date of Buyer notice to cure the objection.

6.14 Insurance Proceeds and Casualty Payments. In the event of any damage, or
destruction affecting the Acquired Assets between the date hereof and the time
of the Closing, Seller shall deliver to Buyer notice of such damage or
destruction and, at Buyer’s election, shall either fix or repair such damage or
destruction or pay to Buyer the insurance proceeds, to the extent of the
applicable amount set forth in Section 2.2(a) hereof with respect to the Real
Estate Interests and improvements, Tangible Personal Property and the
replacement cost with respect to the Tangible Personal Property as the case may
be, received (or with respect to insurance proceeds, which would be received
assuming Seller’s insurance policy had no deductible) by Seller as a result
thereof; provided, however, that Buyer shall have the right to terminate this
Agreement in the event that the Book Value of such Acquired Assets so damaged or
destroyed is in excess of $50,000, unless Seller agrees to pay Buyer the
difference between the Fair Market Value of such Acquired Assets and the
insurance proceeds.

6.15 Environmental Reports and Investigations. Within ten calendar days
following the date of this Agreement, Seller will furnish Buyer true and
complete copies of all environmental assessments, reports, studies, surveys and
other similar documents or information, including without limitation related
correspondence, in its possession or control relating to each of the Real Estate
Interests. Prior to the Closing Date, Buyer may conduct such environmental
investigations, assessments, and surveys as Buyer deems appropriate, including,
without limitation, Phase I Environmental Assessments and/or Phase II
Environmental Assessments for each of the Real Estate Interests conducted by an
independent and environmental investigation and testing firm selected by the
Buyer. Buyer will notify Seller a reasonable time in advance of the examinations
scheduled pursuant to this Section 6.15. Seller shall use its commercially
reasonable efforts to

 

Page 30



--------------------------------------------------------------------------------

obtain access for Buyer for the purposes of the environmental investigations for
Leased Properties. If one or more of such reports confirms the existence of a
condition which could be subject to Liability under applicable Environmental
Laws, and the aggregate costs of remediating such conditions are reasonably
estimated not to exceed $200,000 with respect to any single Branch or $300,000
on a cumulative basis for one or more Branches, then Buyer shall purchase such
Owned Real Property on the terms set forth in Section 2.2. If such costs are
reasonably estimated to exceed $200,000 for any single Branch or $300,000 in
aggregate for one or more Branches and Buyer and Seller fail to reach an
agreement within thirty (30) calendar days after receipt of reports regarding
the estimated remediation costs, then Buyer may elect to exclude the applicable
parcel or parcels of Real Estate Interests from the Acquisition, and the Payment
Amount shall be reduced accordingly. Buyer agrees to assume the Deposits for any
Branch excluded from the Acquisition pursuant to this Section 6.15, subject to
Buyer’s or Seller’s ability to satisfy all applicable regulatory requirements.
Buyer and its employees, agents and representatives shall hold all contents of
any Phase I or Phase II reports confidential and disclose the contents thereof
only with prior written consent of the Seller or as may be required under
applicable law. Buyer shall promptly provide to Seller copies of its Phase I and
Phase II reports, if any, and all other environmental reports, data and related
documents if requested in writing by Seller.

6.16 Condemnation. If prior to Closing all or any portion of the Real Estate
Interests is taken or is made subject to eminent domain or other governmental
acquisition proceedings, then Seller shall promptly notify Buyer thereof, and on
the Closing Date pay to the Buyer all payments received in respect thereto (or
to be received after the Closing Date in the event payment has not been made by
the applicable Governmental Body prior to the Closing Date); provided, however,
that the Buyer shall have the right to terminate this Agreement in the event of
that the Book Value of the portion of the Real Estate Interests and improvements
so taken or made subject to eminent domain is in excess of $50,000, unless
Seller agrees to pay Buyer the difference between the Fair Market Value of such
portion and the condemnation award.

6.17 Exclusion of Non-Core Deposits. Buyer may exclude in its sole discretion
from the Deposits to be assumed any Non-Core Deposit. On or before the 40th day
prior to the Closing Date, Seller shall provide to Buyer a list of all Non-Core
Deposits originated on and prior to the date of delivery of such list. On or
before the 35th day prior to the Closing Date, Buyer shall provide Seller a list
of excluded Non-Core Deposits. In the event any Non-Core Deposits are originated
after the 40th day prior to the Closing Date (“Late Non-Core Deposits”), such
Late Non-Core Deposits shall be automatically excluded from the Deposits being
assumed by Buyer under this Agreement.

6.18 Additions to Loans. Prior to the Closing Date, Buyer may, in its sole
discretion, include on Schedule 1.49, any loan originated by Seller and
attributable to the Branches (“New Loan”). Any such New Loan added to Schedule
1.49 shall be deemed a Loan for purposes of this Agreement. Buyer will notify
Seller on or before the 30th day prior to the Closing Date of any New Loan that
Buyer intends to added to Schedule 1.49; however, the parties agree that New
Loans may be added to Schedule 1.49 after the 30th day prior to the Closing Date
subject to an agreement between the parties for the transfer of any such New
Loan added at a mutually agreeable time after the Closing Date.

6.19 Subordination, Non-disturbance and Attornment Agreements. Seller shall use
its best efforts to obtain subordination, non-disturbance and attornment
agreements (“SNDAs”) from

 

Page 31



--------------------------------------------------------------------------------

the Landlord’s lenders with respect to the Leases, which SNDAs must be in form
and substance reasonably satisfactory to Buyer. If Seller is unable to obtain
SNDAs for the Ground Leased Premises and Buyer and Seller fail to reach an
agreement within thirty (30) calendar days after receipt of Landlord’s lenders
indication that an SNDA will not be executed, then Buyer may elect to exclude
the applicable Ground Leased Premises from the Acquisition, and the Payment
Amount shall be reduced accordingly. Buyer agrees to assume the Deposits for any
Branch excluded from the Acquisition pursuant to this Section 6.19, subject to
Buyer’s or Seller’s ability to satisfy all applicable regulatory requirements.

6.20 New Northside Branch. Seller agrees to use its best efforts acquire the
Real Estate Interests that will constitute the New Northside Branch in
accordance with the purchase agreement executed between Seller and the current
owner of the premises in effect on the date of this Agreement and to take such
steps so that the New Northside Branch is operational on or before the Closing
Date. Seller agrees to undertake the capital improvements and make the capital
expenditures set forth on Schedule 6.20 for improvements to the New Northside
Branch and Seller further agrees that such capital expenditures shall not be
reimbursed to Seller by Buyer and shall not be reflected on the Closing Date
Balance Sheet. Buyer and Seller agree that if the New Northside Branch is not
operational on the Closing Date, Buyer will acquire the Deposits and Loans
relating to the Old Northside Branch on the Closing Date and Seller will lease
or sublease, as applicable, to Buyer the premises constituting the Old Northside
Branch pending Seller’s completion of the acquisition of and the improvements to
the New Northside Branch. The rent for such lease or sublease shall be nominal
and shall not exceed Seller’s actual operating costs for such premises during
Buyer’s occupancy. Upon completion of the acquisition and improvements of the
New Northside Branch, Seller shall sell to Buyer the Owned Real Property and
Tangible Personal Property and such other of the Acquired Assets not previously
transferred to Buyer relating to the New Northside Branch in a second closing
under the same terms and conditions as though the New Northside Branch were
acquired on the Closing Date; provided that such second closing will occur on or
before March 31, 2010.

6.21 Fiduciary Account. Seller agrees to use its commercially reasonable efforts
to obtain the necessary Consent for the transfer of the Fiduciary Account to
Buyer, which Consent must be in form and substance reasonably satisfactory to
Buyer. In the event Seller is unable to obtain the necessary Consent for such
transfer, the Fiduciary Account shall be excluded from the Acquisition and will
be deemed an Excluded Asset.

ARTICLE 7

POST-CLOSING COVENANTS

7.1 Continued Cooperation. The Parties agree in case at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, each of the Parties will take such further action (including
the execution and delivery of such further instruments and documents) as the
other Party reasonably may request, all at the sole cost and expense of the
requesting Party (unless the requesting Party is entitled to indemnification
therefore under Article 11 below).

 

Page 32



--------------------------------------------------------------------------------

7.2 Transitional Matters Concerning Deposits.

(a) Without limiting the generality of the other provisions of this Agreement,
Buyer will pay in accordance with law, customary banking practices, and the
respective terms of the Deposits and related Acquired Contracts all properly
drawn and presented checks, drafts and withdrawal orders (including, in all
cases under this Section 7.2, transactions initiated with debit cards used by
the Branches) with respect to the Deposit accounts presented to Buyer by mail,
over the counter, through the check clearing system of the banking industry or
any other method of general acceptance within the banking industry, whether such
checks, drafts and withdrawal orders are on forms provided by Buyer or Seller,
and in other respects to discharge, in the usual course of the banking business,
the duties and obligations of Seller with respect to the Deposits.

(b) Seller agrees, at Seller’s cost and expense, to transfer to Buyer Seller’s
routing numbers for the Branches and to take all actions necessary to accomplish
such transfer. Seller agrees, at its cost and expense, to assign new account
numbers to all deposits of the Branches not assumed by Buyer pursuant to the
terms of this Agreement and to furnish such depositors with checks on the forms
of Seller, and to instruct such depositors to utilize Seller’s newly furnished
checks, drafts and withdrawal order forms and cease using Seller’s checks,
drafts and withdrawal forms previously supplied by Seller that contain the
routing numbers assigned to Buyer pursuant to the terms of this Agreement.

(c) Seller agrees that it will reimburse Buyer for the amount of any
uncollectible check, draft, or withdrawal order drawn on a Deposit to the extent
such amount is incurred by Buyer as a result of any failure by Seller after the
Closing Date to expeditiously return, revoke any prior settlement of, give
notice of dishonor or nonpayment of, or otherwise reject, before the applicable
midnight deadline or other applicable deadline, any check, draft or withdrawal
order drawn on Seller with regard to the deposit account and presented to Seller
before the Closing Date, that is not properly payable due to insufficient funds
in the applicable deposit account, an outstanding stop payment order, or a
forged check. Should any of the Branches “due from” accounts be charged any sums
with respect to any of the Deposits by reason of a forged endorsement or
otherwise (hereinafter the “Reclaimed Amount”), then Buyer as assignee of such
Deposit shall forthwith upon request by Seller assert a right of setoff against
such Deposit for the whole amount of Reclaimed Amount or such portion thereof
that may be on deposit with Buyer in such Deposit account from time to time, and
shall remit such sums to Seller forthwith thereafter, in accordance with this
Section 7.2.

(d) Buyer agrees that it will reimburse Seller for the amount of any
uncollectible check, draft or withdrawal order drawn on a Deposit to the extent
such amount is incurred by Seller as a result of any failure by Buyer after the
Closing Date to expeditiously return, revoke any prior settlement of, give
notice of dishonor or nonpayment of, or otherwise reject, before the applicable
midnight deadline or other applicable deadline, any check, draft or withdrawal
order drawn on Seller with regard to the Deposit account and presented any date
after the Closing Date, that is not properly payable due to insufficient funds
in the applicable deposit account, an outstanding stop payment order or
otherwise.

 

Page 33



--------------------------------------------------------------------------------

(e) With respect to any Deposit that has a negative balance as of the close of
business on the Closing Date due to an overdraft caused by Seller’s final
payment and settlement, on or before the Closing Date, of one or more checks,
drafts or other items drawn against such account, other than any Deposit account
that has been excluded as an asset or liability being acquired or assumed under
the terms of this Agreement (the “Overdraft Items”), which negative balance
continues to exist at the close of business on the fifth day after the Closing
Date after exercise by Buyer of any setoff rights of which Buyer is aware, Buyer
shall be entitled to reimbursement in immediately available funds from Seller
for the amount of any such negative balance of which Buyer gives Seller notice
within fifteen (15) days after the Closing Date. Thereafter, Buyer shall
continue as Seller’s agent, for a period of sixty (60) days after the Closing
Date, or such shorter period as Seller shall request, to assert set off rights
and promptly forward the amount set off to Seller in immediately available
funds. Buyer shall immediately deliver to Seller all Overdraft Items in Buyer’s
possession (if any) for which it demands reimbursement and any payments or
amounts received in respect thereof from time to time, and Seller shall be
vested with all rights, title and interest in, to and in connection with such
Overdraft Items which Buyer otherwise would have had, and Seller shall be
entitled to enforce and collect all rights, remedies, claims, and causes of
action against all persons and entities, including without limitation, the
drawer and depositor(s) which Seller or Buyer shall have or would have had in
connection with the Overdraft Item.

(f) Seller and Buyer shall make arrangements to provide for the daily settlement
with immediately available funds by Seller of checks, drafts, withdrawal orders
and returns presented and paid by Buyer for the period between the Closing Date
and sixty (60) days following the Closing Date drawn on or chargeable to
accounts retained by Seller; provided however, Buyer shall be held harmless and
indemnified by Seller for acting in accordance with such arrangements. Seller
shall be responsible for any costs incurred for courier or overnight shipping of
information related to the daily settlements. At any time prior to the
expiration of the sixty (60) days referenced herein, Buyer shall discontinue
such payments on behalf of Seller upon written request by Seller. Any checks,
drafts, withdrawal orders and returns presented to Buyer following the
expiration of the sixty (60) day period, shall be returned by Buyer.

(g) Seller, at its expense, shall notify all Automated Clearing House (“ACH”)
originators of the transfers and assumptions and retention of deposits made
pursuant to this Agreement; provided however that Buyer may, at its option,
notify all such originators itself (on behalf of Seller), also at Seller’s
expense. For the sixty (60) day period immediately following the Closing Date,
Buyer will, without any obligation to investigate the accuracy of such request
or the balance in the accuracy of such request or the balance in the underlying
account, honor all ACH items related to accounts not assumed under this
Agreement that are routed or presented to Buyer, and Seller will reimburse Buyer
for all such ACH payments on a daily basis. Buyer will not charge any fee to
Seller for honoring such items and will electronically transmit such ACH to
Seller. If Seller cannot receive such electronic transmissions, Buyer will make
available to Seller, at Buyer’s operation center, receiving items from the ACH
tapes containing such ACH data. Following the sixty (60) day period referenced
herein, Buyer will not honor any ACH item presented to Buyer unless Seller has
requested that Buyer extend the time for clearing ACH items. Upon such request,
in the event that Buyer agrees to such an extension of time, Seller shall

 

Page 34



--------------------------------------------------------------------------------

pay Buyer a One Dollar ($1.00) fee per transaction cleared during the extension
period and Buyer and Seller must agree, in writing, to the duration period;
provided however, any extension period will not be greater than sixty (60) days.
If no extension period is agreed to by the Parties, items mistakenly routed or
presented to Buyer after the sixty (60) day period will be returned to the
presenting party. At any time prior to the initial sixty (60) days or prior to
the ending date of any extension period, Buyer shall discontinue honoring ACH
items upon the written request of Seller.

(h) On the Closing Date, Seller shall provide Buyer with a written listing of
each stop payment order, tax lien, levy, garnishment, pledge, guardianship
agreement, or other hold or restriction then in effect with respect to any of
the Deposits (the “Holds”), and Buyer shall honor and comply with the terms of
all valid Holds described in the above list. If, following receipt of such list,
Buyer makes any payment in violation of any such Hold, then it shall be solely
liable for such payment and shall indemnify, hold harmless, and defend Seller
from and against all claims, losses and liabilities, including reasonable
attorneys’ fees and expenses, arising out of any such payment. In the event that
Buyer shall make any payment in violation of a Hold initiated prior to the
Closing Date but not reflected in the above list, then Seller shall be solely
liable for such payment and shall indemnify, hold harmless and defend Buyer from
and against all claims, losses, and liabilities, including reasonable attorneys’
fees and expenses, arising out of any such payment.

(i) On the Closing Date, Seller shall cycle, prepare and pay all accrued
interest for each checking, savings or money market account constituting a
Deposit for which there has been any activity (other than the accrual of
interest) between the last statement prior to Closing and the close of business
on the Closing Date, for the period from the date of the last statement to and
including the Closing Date. Seller shall mail such closing statements, within a
reasonable time following the Closing Date and provide Buyer with a copy.
Interest on time deposits shall be accrued and included in the data conversion
files.

(j) Prior to the Closing Date, Seller and Buyer shall establish a mutually
agreeable post-conversion trailing activity process for settlement of converted
account activities relating to trailing transactions.

7.3 Transitional Matters Concerning Loans. Buyer, at its expense, will issue new
coupon or payment books for the Loans and will instruct customers to destroy any
coupons furnished by Seller; Buyer will also notify customers of any applicable
change in terms and provide Buyer’s information for payment remittance. For a
period of sixty (60) days following the Closing, Seller will forward to Buyer on
a daily basis, all loan payments received by Seller, in the form received by
Seller. After the sixty day period, Seller will forward any loan payments
received on a weekly basis.

 

Page 35



--------------------------------------------------------------------------------

7.4 Transfer of Books and Records. As soon as commercially reasonable following
the Closing Date, Seller shall provide the following documents which are in
possession of Seller in connection with the Branches (the “Books and Records”):

(a) Loan Documents and Records:

(i) Originals (or in alternative form, if originals are unavailable) of all
documents retained by Seller in its Ordinary Course of Business evidencing or
supporting each Loan, including recorded mortgages and deeds of trust, recorded
assignments, promissory notes, loan applications, loan closing statements,
extension agreements, financing statements, security agreements, loan
agreements, guaranties and guaranty agreements, loan commitments, letters of
credit, title insurance commitments and policies, environmental survey reports,
flood certifications, borrower financial statements, motor vehicle and trailer
titles, appraisals, evidence of receipt by the debtor or mortgagor of disclosure
statements; and

(ii) An electronic database (or paper records, if an electronic database is not
available) reflecting the payment history, balances and other relevant
information respecting all Loans, and payment histories with respect to all
loans made by Branches which were paid off within either (A) the period for
which such records have been maintained in an electronic format by Seller or
(B) the five year period preceding the Closing Date, whichever period is less.

(b) Deposit Records: Originals (or an alternative form, if originals are
unavailable) of all documents retained by Seller in its Ordinary Course of
Business evidencing or supporting each Deposit, including signature cards,
taxpayer identification number certifications, deposit account agreements,
account opening documentation, and trust or other legal documentation gathered
as supporting evidence of authorization to establish a Deposit account.

(c) Other Records: Originals (or an alternative form, if originals are
unavailable) of all documents retained by Seller in its Ordinary Course of
Business that may be reasonably related to the Acquired Assets or the operation
of the Branches that are located on the Branch premises either in paper or
electronic form, including investment customer records, safe deposit records,
currency transaction reports, suspicious activity reports, and debit card
transaction records.

(d) Buyer Review of Records: Within sixty (60) days of receipt of such records
by Buyer, Buyer shall notify Seller of any deficiencies in the information
provided. Seller will cure such deficiencies at Seller’s expense. For requests
more than sixty (60) days after Seller has provided such records to Buyer,
Seller will permit Buyer, for reasonable cause, at Buyer’s expense, to examine,
inspect, copy and reproduce files, documents or records retained by Seller
relating to the assets and liabilities transferred under this Agreement.

(e) Form of Records: It is understood that some of Seller’s documents and
records may be available only in the form of photocopies, file copies or other
non-original and non-paper media.

7.5 Electronic Records, Conversion, and Servicing.

(a) Buyer and Seller shall cooperate and use their commercially reasonable
efforts to convert Seller’s electronic data (including data delivered pursuant
to ancillary

 

Page 36



--------------------------------------------------------------------------------

delivery channels, for example internet banking and bill pay and debit card)
regarding the Deposits and Loans to an electronic file format mutually agreeable
to both Parties on the Closing Date. Seller shall provide to Buyer within three
(3) Business Days of the date of this Agreement a full set of deconversion data
files from the loan, deposit, CIF, and other application systems processed on
CBS/Signature and in the native CBS/Signature file format.

(b) Buyer shall service customer account inquiries and other third party
requests for historical information owned by Seller and transferred to Buyer in
a physical or electronic form on or after the Closing Date (the “Transferred
Records”).

(c) Each party to this Agreement agrees to cooperate with the other party in
responding to any reasonable request for information regarding or contained in
the Books and Records. Buyer shall make available the Transferred Records and
Seller shall make available the retained records, for inspection by the other
party, as applicable, during normal business hours of each, after reasonable
prior notice, and each party may, at their respective expense, have copies made
of excerpts from the retained records or the Transferred Records, as each may
deem necessary. Provided however that the Requesting Party shall be responsible
for any expenses relating to such request, including reasonable research fees
charged by the other Party.

(d) Buyer and Seller each agrees to permit the Governmental Bodies with
authority over Buyer or Seller, as the case may be, to access the Books and
Records of which Buyer or Seller has custody, after the Closing Date, and to
use, inspect, make extracts from or request copies of any such records in the
manner and to the extent requested, and to duplicate, in the discretion of such
Governmental Bodies, any record in the form of microfilm or microfiche
pertaining to such Books and Records.

(e) Buyer shall not destroy any of the Transferred Records unless Buyer complies
with the retention requirements of applicable law or it receives the prior
consent of Seller. Seller shall not destroy, or allow the destruction of any of
the retained records, unless Seller complies with the retention requirements of
applicable law or it receives the prior consent of Buyer. If requested by
Seller, the Transferred Records shall be delivered to Seller in lieu of being
destroyed.

(f) Seller shall provide physical access to space within the Branch facilities
to Buyer, at least 30 days prior to the Closing Date for equipment staging
inside the Branch relating to the deconversion; such access not to be unduly
disruptive to the Branch.

7.6 Tax Reporting Obligations. Seller and Buyer agree that each party shall be
solely responsible for providing to the Internal Revenue Service and to each
depositor, other holder of a Assumed Liability or customer, to the extent
required by law, Forms 1098, 1099 INT, 1099R and 5498 and other applicable
reporting forms with respect to each of the Assumed Liabilities and Acquired
Assets for the period during which Seller or Buyer, as applicable, administers
such Assumed Liabilities and Acquired Assets during 2009.

7.7 Credit Life Insurance Refunds. Seller, or its successor, agrees to refund to
Buyer the portion of premiums on the accident and health insurance and/or credit
life insurance (the

 

Page 37



--------------------------------------------------------------------------------

“Insurance”) that may be required to be refunded by banking and insurance
regulations on the Loans transferred by Seller to Buyer upon presentation on a
monthly basis by Buyer of such premium refunds. This Section 7.7 shall survive
until all Loans upon which the Insurance has been purchased shall mature. Buyer
shall have all legal rights under Missouri law or Texas law, as applicable,
including the right to recoup legal fees incurred, in collecting such funds from
Seller or its successor.

7.8 Non-Solicitation of Employees. From the date hereof until the Closing Date,
Seller and its Affiliates shall not relocate, or agree to relocate, any
Potential Employee to another branch or office of Seller or any affiliate of
Seller unless Buyer has notified Seller that Buyer does not intend to make an
offer of employment to such Potential Employee. From and after the Closing, and
for a period of four (4) years following the Closing Date, Seller and its
Affiliates and their respective successors and assigns shall not directly or
indirectly hire any Retained Employee, without the prior consent of Buyer,
unless such person’s employment was terminated by Buyer without cause.

7.9 Non-Solicitation of Business. In consideration of the purchase of Acquired
Assets and assumption of Assumed Liabilities by Buyer, neither Seller nor its
Affiliates (including the directors, officers, employees or principal
shareholders), successors or assigns will, for a period of four (4) years after
the Closing Date, solicit or service, on behalf of itself or others, deposits,
loans, brokerage or other business from customers whose Deposits are assumed or
whose Loans, safe deposit, Fiduciary Account, or any other business are acquired
by Buyer hereunder; provided, however, that nothing contained in this
Section 7.9 shall be deemed to prohibit general solicitations in major
metropolitan (i) newspapers, (ii) television or (iii) radio and not specifically
directed or targeted to customers of the Branches, but no direct mail or local
market solicitation or advertising shall be permissible. Notwithstanding the
provisions of this Section 7.9, Seller or any Affiliate may (X) continue to
engage in all customary communications, including distribution of loan
solicitations and loan promotional materials, with and service any former
customers of the Branches with whom Seller or any Affiliate maintains a banking,
lending, brokerage or other financial relationship on the date hereof not
prohibited by the terms of this Agreement after the Closing Date, (Y) maintain
an office and employees for the purposes of servicing non-performing loans
originated prior to the date of this Agreement and that are not Loans (which may
include renewing, extending the maturity of, or restructuring such loans), and
servicing deposits of the Branches that are excluded as Deposits, and
(Z) maintain an office and employees with respect to any Branch, which Buyer has
excluded under Section 6.15 or 6.19 and is not able to acquire the Deposits of
which on the Closing Date due to regulatory requirements.

7.10 Covenant Not to Compete.

(a) From and after the Closing, and for a period of four (4) years following the
Closing Date, Seller and its Affiliates, successors or assigns shall not, and
shall not enter into any agreement to, acquire, lease, purchase, own, operate or
use any building, office or other facility or premises located within
Dallas-Fort Worth-Arlington, Texas Metropolitan Statistical Area, the
Austin-Round Rock, Texas Metropolitan Statistical Area, the San Antonio
Metropolitan Statistical Area or the Houston-Sugar Land-Baytown, Texas
Metropolitan Statistical Area for the purpose of making loans, accepting
deposits, cashing checks or engaging in all of the businesses in which the
Branches are engaged at the Closing Date, including without limitation
brokerage, investment and insurance services.

 

Page 38



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Parties agree that (i) Seller may maintain an
office and employees for the purposes of servicing non-performing loans
originated prior to the date of this Agreement and that are not Loans (which may
include renewing, extending the maturity of, or restructuring such loans), and
servicing deposits of the Branches that are excluded as Deposits, (ii) maintain
an office and employees with respect to any Branch, which Buyer has excluded
under Section 6.15 or 6.19 and is not able to acquire the Deposits of which on
the Closing Date due to regulatory requirements, and (iii) the prohibitions
contained in this Section 7.10 shall not be applicable to a Person that is not
an Affiliate of the Seller on the date hereof that becomes the successor in
interest to Seller after the Closing Date. Nothing contained in this
Section 7.10 shall be construed to prevent Buyer from seeking and recovering
from Seller damages sustained by it as a result of any breach or violation by
Seller of the covenants or agreements contained herein.

(b) It is recognized and hereby acknowledged by the Parties hereto that a breach
or violation by Seller of any or all of the covenants and agreements contained
in this Section 7.10 may cause irreparable harm and damage to Buyer in a
monetary amount which may be virtually impossible to ascertain. As a result,
Seller recognizes and hereby acknowledges that Buyer shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any breach or violation by Seller or any of its Affiliates, partners or agents,
either directly or indirectly, and that such right to injunction shall be
cumulative and in addition to whatever other rights or remedies Buyer may posses
hereunder, at law or in equity.

(c) The restrictions against competition set forth above are considered by the
parties to be both reasonable and essential to protect the business and goodwill
of the Branches being acquired by Buyer pursuant to this Agreement. If any such
restriction is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too broad a range of
activities or over too large a geographic area, such restriction shall be
interpreted and reformed to extend only over the maximum period of time, range
of activities or geographic area as to which it may be enforceable.

7.11 Legal Inquiries. The Parties hereby agree to the following with respect to
subpoenas and certain process matters: Following the Closing, Seller will handle
and process all civil and criminal subpoenas, IRS summons, court-ordered or
government or agency or regulatory demands for documents and all similar legal
notices or other information, and all notices, claims, demands of any kind from
customers or third parties (collectively, “Subpoenas”) served on Seller prior to
the Closing Date that relate to the Acquired Assets. Following the Closing Date,
each party shall use good faith efforts to promptly forward any such Subpoenas
that relate to the Acquired Assets to the other party, as applicable, to the
following addresses: Sterling Bank, Legal Dept., 10260 Westheimer, Houston,
Texas 77042; and shall also send a facsimile of same to 713-507-2900, Attention
Legal Dept, and First Bank, Deposit Services, 600 James S. McDonnell Blvd.,
Hazelwood, Missouri 63042, Mail Stop M1-199-042, Attention Kurt Eisleben.

ARTICLE 8

CONDITIONS TO OBLIGATION TO CLOSE

8.1 Conditions to Obligation of Buyer. Buyer’s obligation to purchase the
Acquired Assets and assume the Assumed Liabilities as provided in Article 2 and
to take the other actions required to be taken by Buyer at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Buyer, in whole or in part):

(a) Buyer and Seller shall have procured all of the Consents required to
consummate the Acquisition and all applicable waiting periods (and any
extensions thereof) shall have expired or otherwise been terminated, unless such
regulatory approval imposes any condition or requirement which in the reasonable
judgment of Buyer would materially adversely impact the economic or business
benefits of the transactions contemplated by the Agreement or otherwise would in
the reasonable judgment of the Buyer be so burdensome as to render inadvisable
the consummation of the transactions contemplated by the Agreement.

 

Page 39



--------------------------------------------------------------------------------

(b) The representations and warranties of Seller set forth in Article 3 and
Article 4 above shall be true and correct in all material respects on the date
of this Agreement and at and as of the Closing Date (except for representations
and warranties made as of a specific date and except for such breaches of
representations and warranties as of the date of this Agreement that have been
cured on or prior to the earlier to occur of (i) the 30th day after written
notice to the effect of any breach, and (ii) the second calendar day prior to
the Closing Date).

(c) Seller shall have performed and complied with all of its covenants hereunder
through the Closing.

(d) Buyer shall have received all of the documents described in Section 9.1.

(e) No court or other governmental authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and prohibits or makes illegal the
consummation of the transaction contemplated hereby.

(f) Buyer shall have received Landlord Consents with respect to the Leases,
which Landlord Consents must be in form and substance reasonably satisfactory to
Buyer.

(g) There shall not have occurred a Seller Material Adverse Effect that has not
been cured on or prior to the earlier to occur of (i) the 30th day after written
notice to the effect of any breach, and (ii) the second calendar day prior to
the Closing Date).

(h) Buyer shall have received the funds described in Section 9.1 below.

8.2 Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(a) Buyer and Seller shall have procured all of the Consents required to
consummate the Acquisition and all applicable waiting periods (and any
extensions thereof) shall have expired or otherwise been terminated.

 

Page 40



--------------------------------------------------------------------------------

(b) The representations and warranties of Buyer set forth in Article 5 above
shall be true and correct in all material respects on the date of this Agreement
and at and as of the Closing Date(except for such breaches of representations
and warranties as of the date of this Agreement that have been cured on or prior
to the earlier to occur of (i) the 30th day after written notice to the effect
of any breach, and (ii) the second calendar day prior to the Closing Date).

(c) Buyer shall have performed and complied with all of its covenants hereunder
in all respects through the Closing.

(d) Seller shall have received the funds, if any, and documents described in
Section 9.2 below.

ARTICLE 9

ITEMS TO BE DELIVERED AT OR PRIOR TO CLOSING

9.1 By Seller. Seller shall execute and/or deliver, as applicable, to Buyer
prior to or at the Closing:

(a) A certificate duly executed by an authorized officer of Seller stating that
as of the Closing Date, each of the conditions specified in Section 8.1(a)
through Section 8.1(c) are satisfied in all respects;

(b) A Bill of Sale with respect to the Acquired Assets in a form mutually
acceptable to Buyer and Seller;

(c) Special warranty deeds conveying the Owned Real Property, together with such
instruments and documentation that may reasonably be requested to transfer the
Owned Real Property in a form mutually acceptable to Buyer and Seller;

(d) Title policies in the Fair Market Value of the Owned Real Property and the
Ground Leased Premises in accordance with the procedures set forth in
Section 6.13;

(e) Assignment of the Leases in a form mutually acceptable to Buyer and Seller;

(f) Such other instruments or documents as may be reasonably requested by Buyer
in order to effect or carry out the intent of this Agreement;

(g) Contents, keys, documents and other records maintained at the Branches
directly pertaining to the safe deposit boxes maintained at the Branches
(whether rented or unrented) as the same may exist as of the close of business
on the Closing Date;

(h) All funds required to be paid to Buyer pursuant to the terms of this
Agreement in immediately available funds; and

(i) For Loans that are a portion of the Acquired Assets:

(i) The Limited Power of Attorney, attached hereto as Exhibit B; and

 

Page 41



--------------------------------------------------------------------------------

(ii) Endorsement of, or allonge for, the applicable notes; and

(iii) Execution of any additional assignment documents provided by Buyer
pursuant to Section 6.8(b).

9.2 By Buyer. Buyer shall deliver to Seller at or prior to the Closing:

(a) Any funds required to be paid to Seller pursuant to the terms of this
Agreement in immediately available funds;

(b) A certificate duly executed by an authorized officer of Buyer stating that,
as of the Closing Date, each of the conditions specified in Section 8.2(a)
through Section 8.2(c) is satisfied in all respects; and

(c) Such other instruments as may be reasonably requested by Seller in order to
effect or carry out the intent of this Agreement.

ARTICLE 10

TERMINATION

10.1 Termination of Agreement.

(a) The Parties may terminate this Agreement by mutual written consent at any
time prior to the Closing Date.

(b) Buyer may terminate this Agreement by giving written notice to Seller any
time prior to the Closing Date (i) in the event Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect (except for a breach of representation or warranty contained in
Section 4.10(a) through (d), as to which Buyer’s sole remedies shall be as set
forth in Section 11.7), Buyer has notified Seller of the breach, and the breach
has continued without cure for a period of thirty (30) days after the notice of
breach, (ii) if the Closing shall not have occurred on or before December 31,
2009, by reason of the failure of any conditions precedent under Section 8.1
(unless the failure results primarily from Buyer breaching any representation,
warranty, or covenant contained in this Agreement); or (iii) there shall have
occurred a Seller Material Adverse Effect and such Seller Material Adverse
Effect has not been cured on or before the earlier to occur of (Y) the 30th
calendar day following receipt by Seller of written notice from Buyer of a
Seller Material Adverse Effect, and (Z) the second calendar day prior to the
Closing Date.

(c) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing Date (i) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Seller has notified Buyer of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach; (ii) if the Closing shall not have occurred on or before December 31,
2009, by reason of the failure of any condition precedent under Section 8.2
hereof (unless the failure results primarily from Seller breaching any
representation, warranty, or covenant contained in this Agreement), or
(iii) there shall have occurred a Buyer Material Adverse Effect and such Buyer
Material Adverse Effect has not

 

Page 42



--------------------------------------------------------------------------------

been cured on or before the earlier to occur of (Y) the 30th calendar day
following receipt by Seller of written notice thereof from Buyer of a Buyer
Material Adverse Effect, and (Z) the second calendar day prior to the Closing
Date.

10.2 Effect of Termination. If any Party terminates this Agreement pursuant to
Section 10.1 above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach); provided, however, that the provisions
contained in Section 6.3 (confidentiality) shall survive termination.

ARTICLE 11

REMEDIES FOR BREACH OF THIS AGREEMENT

11.1 Survival. Unless otherwise provided herein, all of the representations,
warranties, covenants and obligations in this Agreement shall survive the
Closing for a period of two (2) years, except for those representations and
warranties contained in Section 4.9 herein, which shall survive the Closing Date
for a period of eight (8) years and except for Seller’s covenants contained in
Sections 7.8, 7.9 and 7.10 herein which shall survive the Closing Date for a
period of four (4) years. Seller will have no Liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date unless on
or before the second anniversary of the Closing Date, except with respect to
claims for breaches of representations and warranties contained in Section 4.9
herein, the eighth (8th) anniversary of the Closing Date and with respect to
breaches of Seller’s covenants contained in Sections 7.8, 7.9 and 7.10 herein,
the fourth (4th) anniversary of the Closing Date, and in any case promptly
following receipt of notice or knowledge of any claim, Buyer notifies Seller in
writing of a claim specifying the factual basis of that claim in reasonable
detail to the extent then known by Buyer. Buyer will have no Liability (for
indemnification or otherwise) with respect to any representation or warranty, or
covenant or obligation to be performed and complied with prior to the Closing
Date, unless on or before the second anniversary of the Closing Date, and in any
case promptly following receipt of notice or knowledge of any claim, Seller
notifies Buyer in writing of a claim specifying the factual basis of that claim
in reasonable detail to the extent then known by Seller.

11.2 Indemnification for Benefit of Buyer. In the event Seller breaches (or in
the event any third-party unrelated to Buyer alleges facts that, if true, would
mean Seller has breached) any of its representations, warranties, and covenants
contained herein, then Seller will indemnify and hold harmless Buyer for, and
will pay to Buyer the amount of, any Losses arising, directly or indirectly,
from or in connection with (a) any breach of any representation, warranty,
covenant, or obligation of Seller pursuant to this Agreement, (b) all claims,
Losses, Liabilities, demands and obligations, including reasonable attorneys’
fees and expenses, and all real estate taxes, intangibles and franchise taxes,
sales and use taxes, social security and unemployment taxes, all accounts
payable and operating expenses (including salaries, rents and utility charges)
and which arise, or are claimed or demanded on or after the Closing Date, or
that arise out of any Proceedings commenced on or after the Closing Date and
that relate in whole or in part to operations, conditions, events or activities
at the Branches prior to the Closing Date and with respect to latent conditions,
even if continuing on or after the Closing Date, (c) any liability of Seller or
any of its Affiliates not expressly assumed by Buyer pursuant hereto; (d) any
check or other instrument drawn on or deposited into a Branch Deposit account
prior to the Closing Date upon which a

 

Page 43



--------------------------------------------------------------------------------

forgery (signature or endorsement) or alteration claim is asserted against
Buyer; (e) any chargeback occurring after the Closing Date on a Deposit account
to the extent that such chargeback exceeds the funds in the account on the date
of such chargeback but solely to the extent that such chargeback resulted from a
violation of Seller’s expedited funds availability policy in effect on the date
such funds were deemed collected on the account (provided, that Buyer shall
reimburse Seller for any sums so indemnified to the extent that Seller recoups
any funds so charged back from subsequent deposits into the Deposit account so
transferred); or (f) the ownership or operation of the Branches or their
business and properties on or prior to the Closing Date, but excluding all
Assumed Liabilities.

11.3 Indemnification Provisions for Benefit of Seller. In the event Buyer
breaches (or in the event any third-party alleges facts that, if true, would
mean Buyer has breached) any of its representations, warranties, and covenants
contained herein, then Buyer agrees to indemnify and hold harmless Seller for,
and will pay to Seller the amount of, any Losses arising, directly or
indirectly, from or in connection with any breach of any representation,
warranty, covenant, or obligation of Buyer pursuant to this Agreement, and Buyer
shall indemnify Seller for all claims, Losses, Liabilities, demands and
obligations, including reasonable attorneys’ fees and expenses, and all real
estate taxes, intangibles and franchise taxes, sales and use taxes, social
security and unemployment taxes, all accounts payable and operating expenses
(including salaries, rents and utility charges), that Seller may receive, suffer
or incur in connection with operations and transactions occurring after the
Closing Date and that involve the Branches, the assets transferred or the
liabilities assumed pursuant to this Agreement; except to the extent that
indemnification would be required by Seller pursuant to Section 11.2.

11.4 Limitations on Indemnity:

(a) Seller will have no Liability (for indemnification or otherwise) with
respect to the matters described in Section 11.2 until the total of all Losses
with respect to such matters exceeds $150,000 in the aggregate (the “Loss
Threshold”), at which point Seller will be obligated to indemnify Buyer from and
against all such Losses relating back to the first dollar. Buyer will have no
Liability (for indemnification or otherwise) with respect to the matters
described in Section 11.3 until the total of all Losses with respect to such
matters exceeds the Loss Threshold, at which point Buyer will be obligated to
indemnify Seller from and against all such Losses relating back to the first
dollar (provided that Losses arising from breaches of representations and
warranties as to Loans excluded from the Acquisition or repurchased by the
Seller pursuant to the provisions of Section 11.7 shall not be included in the
Loss Threshold). THE PARTIES SHALL HAVE NO OBLIGATIONS UNDER THIS ARTICLE 11 FOR
ANY CONSEQUENTIAL LIABILITY THE INDEMNIFIED PARTY MAY SUFFER AS THE RESULT OF
ANY DEMAND, CLAIM OR LAWSUIT.

(b) A claim for indemnity pursuant to this Agreement may be made by the claiming
party at any time prior to twenty-four (24) months after the Closing Date, or
for claims related to Environmental Laws, eight (8) years after the Closing
Date, or with respect to breaches of Seller’s covenants contained in Sections
7.8, 7.9 and 7.10 herein, the fourth (4th) anniversary of the Closing Date, by
the giving of written notice thereof to the other party. Such written notice
shall set forth in reasonable detail the basis upon which such claim for
indemnity is made. In the event that any such claim is made within such

 

Page 44



--------------------------------------------------------------------------------

prescribed twenty-four (24) month period, or for those claims relating to
Environmental Laws, eight (8) year period, the indemnity relating to such claim
shall survive until such claim is resolved. Claims not made within such
twenty-four (24) month period, eight (8) year period or four (4) year period, as
applicable shall cease, and no indemnity shall be made therefore, except for
claims relating to the title to the Acquired Assets, which claims may be made at
any time and for which the obligation for indemnity shall survive indefinitely.

11.5 Third Party Claims

(a) If any third party shall notify any Party (the “Indemnified Party”) or the
Indemnified Party obtains knowledge with respect to any matter (a “Third Party
Claim”) which may give rise to a claim for indemnification against any other
Party (the “Indemnifying Party”) under this Article 11, then the Indemnified
Party shall promptly (and in any event within five Business Days after receiving
notice of the Third Party Claim) notify each Indemnifying Party thereof in
writing; provided that the failure to so notify shall not relieve the
Indemnifying Party of its obligations except to the extent that the Indemnifying
Party is actually and materially prejudiced thereby.

(b) Any Indemnifying Party will have the right to assume and thereafter conduct
the defense of the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably) unless the judgment or
proposed settlement involves only the payment of money damages and does not
impose an injunction or other equitable relief upon the Indemnified Party and
does not relate to a claim under or related to any Environmental Laws.

(c) Unless and until an Indemnifying Party assumes the defense of a Third Party
Claim as provided in Section 11.5(b), the Indemnified Party may defend against
the Third Party Claim in any manner it reasonably may deem appropriate.

(d) In no event will the Indemnified Party consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party.

11.6 Indemnification Procedures. Promptly following receipt of notice or
knowledge of any claim, the Indemnified Party shall notify the Indemnifying
Party in writing of the claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the Indemnified Party. If the
Indemnifying Party objects to the claim for indemnification, written notice of
such objection shall be delivered to the Indemnified Party within twenty
(20) days of receipt of the written claim for indemnification. If the Parties
are unable to reach an agreement regarding the claim within thirty (30) days
after receipt by the Indemnified Party of the written notice of objection (or
such longer period as may be mutually agreed in writing by the Parties).

11.7 Breach of Representation Relating to Loans. In the event Seller has
breached a representation or warranty (determined without regard to any
materiality or Knowledge

 

Page 45



--------------------------------------------------------------------------------

qualifications contained in or otherwise applicable to any such representation
or warranty) in respect of any Loan or Commitment and such breach is discovered
prior to the Closing Date or within the ninety (90) calendar day period
following the Closing Date, Buyer may exclude in its sole discretion from the
Loans to be purchased any such Loan and from the Commitments to be assumed any
such Commitment prior to the Closing Date or put back to Seller any such Loan or
Commitment on or before the 90th day subsequent to the Closing Date. For any
Loan or Commitment put back to Seller, Seller shall pay to Buyer the value
attributed to such Loan as of the Closing Date plus any interest accrued since
the Closing Date minus any principal and/or interest payments received by Buyer
with respect to such Loans after the Closing Date. For purposes of this
Section 11.7, Loans shall not include overdrafts. The value of a Commitment that
is put back to Seller shall be zero. In the event any such Loan or Commitment is
excluded from the Acquired Assets prior to the Closing Date, Seller shall not be
deemed to be in breach of such representations or warranty for purposes of
Sections 8.1(b) or 10.1(b) with respect to such Loan or Commitment. Breaches of
representations and warranties for Loans and Commitments discovered after the
90th calendar day following the Closing Date will be subject to the provisions
of Sections 11.1 through 11.6 above.

ARTICLE 12

MISCELLANEOUS

12.1 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Texas without giving effect to
any choice or conflict of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas.

12.2 Successors and Assigns; No Third-Party Rights. No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties.
This Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties any legal or equitable right, remedy, or claim under or
with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
permitted assigns.

12.3 Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant to this Agreement at the Closing and the Non-disclosure
Agreement constitute the full and entire understanding and agreement between the
Parties with regard to the subjects hereof and thereof, and supersede all prior
agreements and merge all prior discussions, negotiations, proposals and offers
(written or oral) between them, and no Party shall be liable or bound to any
other Party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein. In the event of a conflict between
the terms and provisions of the Non-disclosure Agreement and the terms and
provisions of this Agreement, the terms and provisions of this Agreement shall
be controlling.

 

Page 46



--------------------------------------------------------------------------------

12.4 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, postage prepaid, by telecopier or by national
overnight delivery service, and addressed to the intended recipient as set forth
below:

 

If to Seller:    With a Copy to: Terrance M. McCarthy    John S. Daniels
President    Attorney at Law First Bank    3333 Lee Parkway 135 N. Meramec   
Dallas, Texas 75219 Clayton, Missouri 63105    Facsimile (214) 889- 5196
Facsimile (314) 854-5690    Peter D. Wimmer    Senior Vice President and General
Counsel    First Bank    135 N. Meramec, Suite 410    Clayton, Missouri 63105   
Fax: (314) 854-4617   

 

If to Buyer    With a Copy to: J. Downey Bridgwater    Annette L. Tripp Chairman
of the Board, President and Chief Executive Officer    Sutherland Asbill &
Brennan LLP Sterling Bank    2 Houston Center 10260 Westheimer    909 Fannin,
Suite 2200 Houston, Texas 77042    Houston, TX 77010 Facsimile: (713) 466-3117
   Facsimile (713) 654-1301 James W. Goolsby, Jr.,    General Counsel   
Sterling Bank    10260 Westheimer    Houston, Texas 77042    Facsimile:
(713) 466-3117   

Any notice given in the manner aforesaid shall be deemed to have been served,
and shall be effective for all purposes hereof on the date of its receipt by the
party to be notified. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

12.5 Amendments and Waivers. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.
No waiver by any Party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

Page 47



--------------------------------------------------------------------------------

12.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. A
signature on a counterpart may be a facsimile or an electronically transmitted
signature, and such signature shall have the same force and effect as an
original signature.

12.7 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

12.8 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

12.9 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. All plural nouns and pronouns shall be deemed to include the
singular case thereof where the context requires, and vice versa. All pronouns
shall be gender neutral unless the context otherwise requires. Any reference to
any federal, state, local, or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
otherwise requires. The word “including” shall mean including without
limitation.

12.10 Expenses. Other than expressly provided herein, each Party will bear its
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement, filing any regulatory notices or applications,
and the Acquisition, including all fees and expenses of agents, representatives,
counsel, and accountants. In the event of termination of this Agreement, the
obligation of each Party to pay its own expenses will be subject to any rights
of such Party arising from a breach of this Agreement by another Party.

12.11 Next Business Day. In the event that either Party is required by this
Agreement to perform any action or delivery on a Saturday, Sunday or any holiday
observed by the Federal Reserve, such Party may perform the action or delivery
on the following Business Day.

[Signature Page Follows]

 

Page 48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

STERLING BANK By:  

/s/ J. Downey Bridgwater

  J. Downey Bridgwater   Chairman of the Board, President and Chief Executive
Officer FIRST BANK By:  

/s/ Terrance M. McCarthy

  Terrance M. McCarthy   Chairman, President and Chief Executive Officer